 



Exhibit 10 (o)
OXFORD INDUSTRIES, INC.
DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page ARTICLE I DEFINITIONS     0  
 
  Section 1.1.   Account     0  
 
  Section 1.2.   Beneficiary     0  
 
  Section 1.3.   Board     0  
 
  Section 1.4.   Code     0  
 
  Section 1.5.   Committee     0  
 
  Section 1.6.   Company     0  
 
  Section 1.7.   Compensation     0  
 
  Section 1.8.   Discretionary Contribution     0  
 
  Section 1.9.   Eligible Employee     0  
 
  Section 1.10.   Employee     1  
 
  Section 1.11.   ERISA     1  
 
  Section 1.12.   Excess Compensation     1  
 
  Section 1.13.   401(k) Plan     1  
 
  Section 1.14.   Matching Contribution     1  
 
  Section 1.15.   Maximum Deferral Percentage     1  
 
  Section 1.16.   Minimum Deferral Amount     1  
 
  Section 1.17.   Oxford     1  
 
  Section 1.18.   Plan     1  
 
  Section 1.19.   Plan Year     1  
 
  Section 1.20.   Plan Year 2006     1  
 
  Section 1.21.   Pre-2005 Oxford Plan     1  
 
  Section 1.22.   Retirement Age     1  
 
  Section 1.23.   Separates from Service or Separation from Service     1  
 
  Section 1.24.   Tommy Bahama Plan     2  
 
  Section 1.25.   Years of Service     2  
 
                ARTICLE II PARTICIPATION AND DEFERRAL ELECTIONS     2  
 
  Section 2.1.   Start-Up Deferral Elections     2  
 
               (a)   Plan Year 2006 Elections     2  
 
               (b)   Other Start-Up Elections     2  
 
  Section 2.2.   Annual Deferral Elections     2  
 
               (a)   Salary     2  
 
               (b)   Bonuses     3  
 
               (c)   Commissions     3  
 
  Section 2.3.   Minimum Deferral Amount     3  
 
  Section 2.4.   Ongoing Election     3  
 
  Section 2.5.   Effect of Hardship Withdrawal     3  
 
  Section 2.6.   Form of Elections     3  
 
                ARTICLE III MATCHING CONTRIBUTIONS     4  
 
                ARTICLE IV DISCRETIONARY CONTRIBUTIONS     4  

 



--------------------------------------------------------------------------------



 



                              Page ARTICLE V ACCOUNT ADJUSTMENTS     4  
 
  Section 5.1.   General     4  
 
  Section 5.2.   Deferrals     4  
 
  Section 5.3.   Matching and Discretionary Contributions     4  
 
  Section 5.4.   Phantom Investments     4  
 
  Section 5.5.   Phantom Investment Election     4  
 
  Section 5.6.   Phantom Investment Adjustments     5  
 
                ARTICLE VI VESTING     5  
 
  Section 6.1.   Amounts Deferred     5  
 
  Section 6.2.   Matching Contributions     5  
 
  Section 6.3.   Discretionary Contributions     5  
 
                ARTICLE VII DISTRIBUTIONS     5  
 
  Section 7.1.   Distribution Elections     5  
 
               (a)   General     5  
 
               (b)   Ongoing Election     5  
 
               (c)   Default     5  
 
  Section 7.2.   Time of Distribution     5  
 
               (a)   Separation from Service     6  
 
               (b)   Death     6  
 
               (c)   In-Service     6  
 
               (d)   Hardship Withdrawal due to Unforeseeable Emergency     6  
 
               (e)   Delay of Payments Under Certain Circumstances     7  
 
  Section 7.3.   Distribution Forms     7  
 
               (a)   Separation from Service After Retirement Age     7  
 
               (b)   Separation from Service Before Retirement Age or Death    
7  
 
               (c)   In-Service     7  
 
               (d)   Installments     8  
 
  Section 7.4.   Beneficiary     8  
 
                ARTICLE VIII NO FUNDING OBLIGATION     8  
 
                ARTICLE IX COMPLIANCE WITH CODE SECTION 409A     8  
 
                ARTICLE X MISCELLANEOUS     9  
 
  Section 10.1.   Medium of Payment     9  
 
  Section 10.2.   Making and Revoking Elections and Designations     9  
 
  Section 10.3.   Statements     9  
 
  Section 10.4.   Claims Procedure     9  
 
  Section 10.5.   Withholding     9  
 
  Section 10.6.   No Liability     9  
 
  Section 10.7.   Nonalienation of Benefits     9  
 
  Section 10.8.   Plan Administration     9  
 
  Section 10.9.   Construction     10  
 
  Section 10.10.   No Contract of Employment     10  
 
  Section 10.11.   ERISA     10  
 
  Section 10.12.   Amendment and Termination     10  
 
  Section 10.13.   Pre-2005 Oxford Plan     10  

-ii-



--------------------------------------------------------------------------------



 



                              Page
 
          (a)   Pre-2005 Deferrals     10  
 
          (b)   Post-2004 and Pre-2006 Deferrals     10  
 
  Section 10.14.   Tommy Bahama Plan     10  
 
          (a)   Pre-2005 Deferrals     11  
 
          (b)   Post-2004 and Pre-2006 Deferrals     11  

-iii-



--------------------------------------------------------------------------------



 



OXFORD INDUSTRIES, INC.
DEFERRED COMPENSATION PLAN
The primary purpose of this Plan is to assist Oxford Industries, Inc. (“Oxford”)
and its subsidiaries in attracting and retaining employees of exceptional
ability by (a) allowing a select group of management or highly-compensated
employees of Oxford and certain of its subsidiaries to defer the payment of a
portion of their compensation that otherwise would become payable to them, and
(b) providing for discretionary contributions and matching contributions if
matching contributions under the Oxford Industries, Inc. Retirement Savings Plan
are limited as a result of a deferral under this Plan or as a result of the
dollar limitation applicable to the 401(k) Plan under Section 401(a)(17) of the
Code. The terms of this Plan supersede those of the Oxford Industries, Inc.
Non-Qualified Deferred Compensation Plan adopted effective January 1, 2001, and
the Viewpoint International, Inc. Nonqualified Deferred Compensation Plan
adopted effective July 20, 2001, except with respect to amounts deferred prior
to January 1, 2006, as provided in Sections 10.13 and 10.14.
ARTICLE I
DEFINITIONS
     Section 1.1. Account — means the bookkeeping account maintained by or at
the direction of the Committee to show as of any date the benefit of each
Eligible Employee. Separate subaccounts may be established and maintained as
part of an Eligible Employee’s Account as the Committee deems necessary or
appropriate to administer this Plan.
     Section 1.2. Beneficiary — means the person or persons designated as such
in accordance with Section 7.4.
     Section 1.3. Board — means the Board of Directors of Oxford.
     Section 1.4. Code — means the Internal Revenue Code of 1986, as amended.
     Section 1.5. Committee — means the committee appointed by the Board to
administer the Plan.
     Section 1.6. Company — means Oxford and each subsidiary of Oxford that is
designated by the Board as a participating company under this Plan.
     Section 1.7. Compensation — means, for any Plan Year, “compensation” as
defined in the 401(k) Plan for purposes of determining the amount of pre-tax
contributions and matching contributions under such plan, without regard to any
limitations on compensation imposed under Section 401(a)(17) of the Code, plus
any deferrals made under this Plan for such Plan Year.
     Section 1.8. Discretionary Contribution — means the amount, if any,
credited to an Eligible Employee’s Account in accordance with Article IV.
     Section 1.9. Eligible Employee — means, for each Plan Year, any employee of
a Company whose gross annual rate of base salary is $130,000 or more, with such
salary threshold to be adjusted, at the Committee’s discretion, for Plan Years
subsequent to Plan Year 2006.

 



--------------------------------------------------------------------------------



 



     Section 1.10. Employee — means an employee of Oxford or any subsidiary of
Oxford.
     Section 1.11. ERISA — means the Employee Retirement Income Security Act of
1974, as amended.
     Section 1.12. Excess Compensation — means the excess of an Eligible
Employee’s Compensation for a Plan Year over the Eligible Employee’s
“compensation” as defined in the 401(k) Plan for purposes of determining the
amount of pre-tax contributions and matching contributions under such plan for
such Plan Year.
     Section 1.13. 401(k) Plan — means the Oxford Industries, Inc. Retirement
Savings Plan, as amended and as in effect from time to time, or any other
successor defined contribution maintained by Oxford or another Company that
qualifies under Section 401(a) of the Code and satisfies the requirements of
Section 401(k) of the Code.
     Section 1.14. Matching Contribution — means the amount credited to an
Eligible Employee’s Account in accordance with Article III.
     Section 1.15. Maximum Deferral Percentage — means, for each Plan Year, the
maximum percentage of an Eligible Employee’s base salary, bonus and, if
authorized by the Committee for a Plan Year, commissions that can be deferred
under the Plan, which shall be 50% of base salary, 100% of bonus, and 50% of
commissions, unless otherwise determined by the Committee prior to the beginning
of such Plan Year; provided, however, that no deferral election may reduce an
Eligible Employee’s compensation below an amount necessary to satisfy applicable
employment and income tax withholding requirements.
     Section 1.16. Minimum Deferral Amount — means, for each Plan Year, an
amount equal to 1% of the Eligible Employee’s base salary, unless otherwise
determined by the Committee prior to the beginning of such Plan Year.
     Section 1.17. Oxford — means Oxford Industries, Inc. and any successor to
Oxford Industries, Inc.
     Section 1.18. Plan — means this Oxford Industries, Inc. Deferred
Compensation Plan.
     Section 1.19. Plan Year — means the calendar year.
     Section 1.20. Plan Year 2006 — has the meaning specified in Section 2.1(a).
     Section 1.21. Pre-2005 Oxford Plan — means the Oxford Industries, Inc.
Non-Qualified Deferred Compensation Plan adopted effective January 1, 2001, as
thereafter amended, as such amended plan was in effect on October 3, 2004.
     Section 1.22. Retirement Age — means (a) age 65 or (b) age 55 and 5 Years
of Service.
     Section 1.23. Separates from Service or Separation from Service — means the
termination of employment with Oxford and all subsidiaries in such a manner as
to constitute a “separation from service” within the meaning of Section 409A of
the Code and the regulations thereunder.

 



--------------------------------------------------------------------------------



 



     Section 1.24. Tommy Bahama Plan — means the Viewpoint International, Inc.
Nonqualified Deferred Compensation Plan adopted effective July 20, 2001 as
thereafter amended, as such amended plan was in effect on October 3, 2004.
     Section 1.25. Years of Service — means “years of service” as defined in the
401(k) Plan.
ARTICLE II
PARTICIPATION AND DEFERRAL ELECTIONS
     Section 2.1. Start-Up Deferral Elections.
          (a) Plan Year 2006 Elections. Each person who qualifies as an Eligible
Employee during the enrollment period established by the Committee ending on or
prior to December 31, 2005 shall be eligible to participate in this Plan for the
Plan Year beginning January 1, 2006 (“Plan Year 2006”) and to make the following
elections:
     (1) Base Salary. Each such Eligible Employee may elect to defer up to the
Maximum Deferral Percentage of his or her base salary earned for services
performed in 2006. Any such election that is not revoked prior to the end of the
enrollment period shall be irrevocable through the end of Plan Year 2006.
     (2) Performance-Based Bonuses. Each such Eligible Employee who has been an
Employee continuously from the date upon which performance criteria were
established through the start of the enrollment period, shall be eligible to
elect to defer up to the Maximum Deferral Percentage of his or her bonus earned
for services performed during Oxford’s fiscal year beginning in 2005 and ending
in 2006; provided such election is made at least 6 months before the end of such
performance period. Such bonus is intended to constitute “performance-based
compensation” within the meaning of Section 409A of the Code.
          (b) Other Start-Up Elections. Each person who first qualifies as an
Eligible Employee after the enrollment period for Plan Year 2006, and who is
treated as first becoming eligible to participate in an “account balance” plan
maintained by a Company within the meaning of Section 409A of the Code and the
regulations thereunder, shall be eligible to elect to participate in this Plan
during the 30-day period starting on the date he or she first qualifies as an
Eligible Employee. Such Eligible Employee may elect prior to the end of such
30-day period to defer up to the Maximum Deferral Percentage of his or her base
salary and bonus, and if authorized by the Committee, commissions, for services
performed after the date the Eligible Employee first begins to participate in
the Plan (and not earlier than January 1, 2006). Any such election shall be
irrevocable at the end of such 30-day period and through the end of the Plan
Year for which it is made. The amount of any bonus deferred with respect to an
election made after the beginning of a performance period will be pro rated in
accordance with Section 409A of the Code and the regulations thereunder.
     Section 2.2. Annual Deferral Elections.
          (a) Salary. An Eligible Employee shall have the right during the
enrollment period established by the Committee to defer up to the Maximum
Deferral Percentage of his or her base salary for services performed in the
following Plan Year. Any such election that is not revoked by the end of

 



--------------------------------------------------------------------------------



 



the enrollment period shall be irrevocable immediately following the enrollment
period and shall remain irrevocable through the end of the Plan Year for which
it is made.
          (b) Bonuses.
     (1) Performance-Based Compensation Bonus. An Eligible Employee may elect
during the annual enrollment period or any other election period that is at
least 6 months before the end of a performance period to defer a
“performance-based compensation” bonus earned for services performed during such
performance period; provided that (i) such bonus constitutes “performance-based
compensation” within the meaning of Section 409A of the Code, (ii) the
performance period is at least 12 months, (iii) the election period is at least
6 months before the end of the performance period, (iv) the Eligible Employee
has been an Employee continuously from the date upon which the performance
criteria were established through the date of such election, and (v) at the time
of the election, the compensation is not substantially certain to be paid or is
not readily ascertainable.
     (2) Bonus Not Treated As Performance-Based Compensation. If a bonus is not
intended to satisfy the requirements for “performance-based compensation” within
the meaning of Section 409A of the Code, then an Eligible Employee may elect
during an annual enrollment period established by the Committee to defer up to
the Maximum Deferral Percentage of such bonus that otherwise would be payable to
such Eligible Employee for services performed during the following Plan Year.
          (c) Commissions. If the Committee in its discretion determines to
allow deferrals to be made with respect to commissions for any Plan Year, an
Eligible Employee may elect during the annual enrollment period established by
the Committee preceding such Plan Year to defer up to the Maximum Deferral
Percentage of his or her commissions that are treated under Section 409A of the
Code as attributable to services performed by him or her during such Plan Year.
     Section 2.3. Minimum Deferral Amount. An Eligible Employee’s deferral
elections for a Plan Year must provide for a deferral of base salary at least
equal to the Minimum Deferral Amount for the Eligible Employee for that Plan
Year (pro-rated for a start-up election pursuant to Section 2.1(b) or upon
Separation from Service during a Plan Year).
     Section 2.4. Ongoing Election. A deferral election made in accordance with
Sections 2.1 or 2.2 shall remain in effect for a subsequent Plan Year unless
revised or revoked during the enrollment period for such Plan Year, unless the
Committee requires a new election.
     Section 2.5. Effect of Hardship Withdrawal. An Eligible Employee who has
taken a hardship withdrawal pursuant to Section 7.2(d) or has taken a hardship
withdrawal pursuant to the 401(k) Plan shall have his or her deferral election
under this Plan automatically cancelled effective immediately upon such
withdrawal and for the remainder of the Plan Year in the case of a withdrawal
under this Plan or for the remainder of the Plan Year and any subsequent Plan
Year in which deferrals under the 401(k) Plan are suspended. Such Eligible
Employee may recommence participation in the Plan only during an annual
enrollment period and his or her election shall not become effective until the
beginning of the following Plan Year.
     Section 2.6. Form of Elections. Any deferral election shall be made in the
form and manner provided by the Committee for this purpose and in accordance
with such other rules and procedures as may be established from time to time by
the Committee.

 



--------------------------------------------------------------------------------



 



ARTICLE III
MATCHING CONTRIBUTIONS
     Unless otherwise determined by the Committee, Oxford shall credit each
Eligible Employee’s Account with a Matching Contribution equal to (a) 100% of
his or her deferrals for such Plan Year that do not exceed 3% of his or her
Excess Compensation for such Plan Year and (b) 50% of his or her deferrals for
such Plan Year that exceed 3% but do not exceed 5% of his or her Excess
Compensation for such Plan Year.
ARTICLE IV
DISCRETIONARY CONTRIBUTIONS
     The Committee may credit each Eligible Employee’s Account with a
Discretionary Contribution, if any, at such times and in such amounts as
recommended by the Committee and approved by the Nominating, Compensation and
Governance Committee of the Board, or the Board, in its sole discretion.
ARTICLE V
ACCOUNT ADJUSTMENTS
     Section 5.1. General. An Eligible Employee’s benefit under this Plan shall
be based entirely on the dollar value credited to his or her Account at any
time, which will depend upon the amount deferred under Article II, the Matching
Contributions credited under Article III, the Discretionary Contributions, if
any, credited under Article IV, and the phantom investment adjustments made in
accordance with this Article V.
     Section 5.2. Deferrals. Amounts deferred by an Eligible Employee shall be
credited to his or to her Account as soon as practicable after the date that
such compensation otherwise would have been payable to the Eligible Employee if
no election had been made under Article II.
     Section 5.3. Matching and Discretionary Contributions. The Matching
Contribution and Discretionary Contribution, if any, shall be credited to an
Eligible Employee’s Account as of the end of the calendar year, or at such time
as otherwise may be determined by the Committee in its absolute discretion.
     Section 5.4. Phantom Investments. The Committee from time to time shall
select one or more investment funds that will serve as hypothetical investment
options for the deferrals, Matching Contributions and Discretionary
Contributions credited to an Account (“phantom investment funds”). The Committee
may establish limits on the portion of an Account that may be invested
hypothetically in any phantom investment fund or in any combination of phantom
investment funds.
     Section 5.5. Phantom Investment Election. Each Eligible Employee shall
elect pursuant to procedures established by the Committee to treat the amounts
credited to his or her Account as if they were invested in one or more phantom
investment funds (a “phantom investment election”). An Eligible Employee may
change his or her phantom investment elections in accordance with the

 



--------------------------------------------------------------------------------



 



Committee’s procedures. Any phantom investment election shall be effective only
if made in accordance with the Committee’s procedures.
     Section 5.6. Phantom Investment Adjustments. The Committee shall cause the
Eligible Employee’s Account to be adjusted from time to time for any earnings
and losses as if it were invested in accordance with the Eligible Employee’s
phantom investment elections. Such adjustments shall be made until his or her
Account is distributed in full under Article VII.
ARTICLE VI
VESTING
     Section 6.1. Amounts Deferred. An Eligible Employee shall be 100% vested at
all times in the Eligible Employee’s deferrals and the earnings thereon.
     Section 6.2. Matching Contributions. An Eligible Employee’s Matching
Contributions, and earnings thereon, shall be 100% vested at all times, unless
otherwise determined by the Committee prior to crediting to the Eligible
Employee’s Account.
     Section 6.3. Discretionary Contributions. An Eligible Employee’s
Discretionary Contributions, and earnings thereon, shall become vested as
determined by the Committee and as approved by the Nominating, Compensation and
Governance Committee of the Board, or the Board.
ARTICLE VII
DISTRIBUTIONS
     Section 7.1. Distribution Elections.
          (a) General. At the same time as an Eligible Employee makes a deferral
election under Article II, he or she shall elect, pursuant to Section 7.2, the
time as of which contributions credited to his or her Account for such Plan Year
will be distributed and, pursuant to Section 7.3, the form in which such
distribution will be made.
          (b) Ongoing Election. In the absence of any contrary rule established
by the Committee, a Separation from Service distribution election shall remain
in effect for contributions credited to an Account for a subsequent Plan Year,
unless revised or revoked during the annual enrollment period for such
subsequent Plan Year. An in-service distribution election will expire at the end
of the Plan Year for which it was made.
          (c) Default. If an Eligible Employee fails to make an election as to
the time or form of distribution of his or her Account (or subaccount, as
applicable), his or her distribution will be made in a lump sum on the first day
of the calendar month that is at least 6 months after the date of his or her
Separation from Service.
     Section 7.2. Time of Distribution. Distribution of an Eligible Employee’s
Account (or subaccount, as applicable) may be made as a result of the Eligible
Employee’s Separation from Service, death, the occurrence of a hardship due to
an unforeseeable emergency, or at a specified time while the Eligible Employee
is still an Employee.

 



--------------------------------------------------------------------------------



 



          (a) Separation from Service. If distribution is made as a result of
the Eligible Employee’s Separation from Service, it will commence on the first
regularly scheduled pay date that coincides with or immediately follows the
first day of the calendar month that is (1) 6 months or 12 months (as selected
by the Eligible Employee) from the date the Eligible Employee Separates from
Service, if the Separation from Service is after Retirement Age, or (2) 6 months
from the date the Eligible Employee Separates from Service, if the Separation
from Service is before Retirement Age. If distribution is to be made in annual
installments, any subsequent annual installments shall be made on the first
regularly scheduled pay date that coincides with or next follows the first day
of February of the applicable year.
          (b) Death. If distribution is made as a result of the Eligible
Employee’s death, distribution will commence on the first regularly scheduled
pay date that coincides with or immediately follows the first day of the
calendar quarter immediately following the quarter in which his or her death
occurred. If an Eligible Employee dies after distributions already have
commenced pursuant to his or her Separation from Service or paragraph (c) below,
the balance, if any, of his or her Account will be distributed on the first
regularly scheduled pay date that coincides with or immediately follows the
first day of the calendar quarter immediately following the quarter in which his
or her death occurred.
          (c) In-Service. An Eligible Employee may elect that his or her
subaccount for a Plan Year be distributed or commence to be distributed on a
regularly scheduled pay date coinciding with or next following the first day of
February of any Plan Year that is at least two Plan Years after the deferrals
were credited to such subaccount; provided he or she is an Employee on the date
of the distribution. An Eligible Employee may revise such in-service
distribution election to change the time of distribution; provided, however,
that (1) the revision will not take effect until 12 months after the date it is
made, (2) the revision must be made at least 12 months before the in-service
distribution otherwise would commence, and (3) the in-service distribution will
be deferred for at least 5 years from the date the in-service distribution would
have commenced in the absence of the revision.
          (d) Hardship Withdrawal due to Unforeseeable Emergency. An Eligible
Employee shall have the right to request that the Committee distribute all, or a
part of, his or her Account to him or to her in a lump sum if he or she
experiences severe financial hardship resulting from an illness or accident of
the Eligible Employee, the spouse of the Eligible Employee or a dependent (as
defined in Section 152(a) of the Code) of the Eligible Employee, loss of the
Eligible Employee’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Eligible Employee (an “unforeseeable emergency”). The Committee shall have
the sole discretion to determine whether to grant an Eligible Employee’s
withdrawal request under this Section 7.1(d) and the amount to distribute to the
Eligible Employee; provided, however, that no distribution shall be made to an
Eligible Employee under this Section 7.1(d) to the extent that such hardship is
or may be relieved (1) through reimbursement or compensation by insurance or
otherwise, (2) by liquidation of the Eligible Employee’s assets, to the extent
the liquidation of the Eligible Employee’s assets would not itself cause severe
financial hardship, or (3) by cessation of deferral elections under this Plan.
The amount of any distributions from an Eligible Employee’s Account pursuant to
this Section 7.1(d) shall be limited to the amount necessary to meet the
unforeseeable emergency, plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution. An Eligible Employee who takes a
hardship withdrawal under this Section 7.1(d) will be ineligible to make
deferrals under the Plan for the remainder of the Plan Year. Distribution shall
be made on the first regularly scheduled pay date that coincides with or
immediately follows the first day of the calendar month following the
determination by the Committee that a hardship withdrawal will be permitted.

 



--------------------------------------------------------------------------------



 



          (e) Delay of Payments Under Certain Circumstances. Notwithstanding the
provisions of paragraph (a) through (d) above, to the extent permitted by
Section 409A of the Code and the regulations thereunder, Oxford, in its
discretion, may delay payment to a date after the payment date designated in
such paragraphs under any of the following circumstances:
     (1) Payments Made As Soon As Practicable After the Specified Date. Payments
will be made as soon as practicable after the date specified in paragraphs (a)
through (d) and in any event within the same calendar year or, if later, by the
fifteenth day of the third calendar month following the date specified in
paragraphs (a) through (d).
     (2) Payments that Would Violate a Loan Covenant or Similar Contractual
Requirement. Payment will be delayed where the Committee reasonably anticipates
that the making of the payment will violate a term of a loan agreement or other
similar contract to which Oxford or another Company is a party and such
violation will cause material harm to Oxford or such other Company; provided
that the delayed payment is made at the earliest date at which the Committee
reasonably anticipates that the making of the payment will not cause such
violation, or such violation will not cause material harm to Oxford or the
Company, and provided that the facts and circumstances indicate that Oxford or
the Company entered into such loan agreement or other similar contract for
legitimate business reasons and not to avoid the restrictions on deferral
elections and subsequent deferral elections under Section 409A of the Code.
     (3) Payments that Would Violate Federal Securities Laws or Other Applicable
Law. Payment will be delayed where the Committee reasonably anticipates that the
making of the payment will violate federal securities laws or other applicable
law; provided that the delayed payment is made at the earliest date at which the
Committee reasonably anticipates that the making of the payment will not cause
such violation.
     Section 7.3. Distribution Forms.
          (a) Separation from Service After Retirement Age. An Eligible Employee
may elect that if he or she Separates from Service after Retirement Age, his or
her subaccount for a Plan Year shall be distributed in a lump sum or annual
installments over 2 to 15 years. Notwithstanding anything in this paragraph
(a) to the contrary, if the Eligible Employee’s Account balance following
Separation from Service is less than $25,000, then the Account will be
distributed in a lump sum.
          (b) Separation from Service Before Retirement Age or Death. If the
Eligible Employee Separates from Service before Retirement Age or dies, his or
her entire Account will be distributed in a lump sum, regardless of whether
in-service distributions have commenced pursuant to Section 7.2(c).
          (c) In-Service. An Eligible Employee may elect that an in-service
distribution of his or her subaccount for a Plan Year elected in accordance with
Section 7.2(c) be paid in a lump sum or in annual installments over 2 to
5 years. An Eligible Employee may revise such in-service distribution election
to change the form of distribution; provided, however, that (1) the revision
will not take effect until 12 months after the date it is made, (2) the revision
must be made at least 12 months before the in-service distribution otherwise
would commence, and (3) the in-service distribution will be deferred for at
least 5 years from the date the in-service distribution would have commenced in
the absence of the revision. If the Eligible Employee Separates from Service
before Retirement Age or dies, his or her Account will be distributed in
accordance with Section 7.3(b) and not this Section 7.3(c), even if
distributions had commenced under this Section 7.3(c). However, if the Eligible
Employee Separates

 



--------------------------------------------------------------------------------



 



from Service after Retirement Age, then any distributions that had commenced
under this Section 7.3(c) shall continue as scheduled (unless the Eligible
Employee’s Account balance following Separation from Service is less than
$25,000), but if distributions had not commenced under this Section 7.3(c), all
distributions shall be made in accordance with the form elected in
Section 7.3(a). Notwithstanding anything in this paragraph to the contrary, if
the Eligible Employee’s subaccount balance for which an in-service distribution
election has been made is less than $5,000 at the time of in-service
distribution commencement, such subaccount balance will be distributed in a lump
sum.
          (d) Installments. The amount of any installment distributable under
this Section 7.3 shall be computed by multiplying the portion of the Eligible
Employee’s Account (or subaccount, as applicable) to be distributed in
installments by a fraction, the numerator of which shall be one and the
denominator of which shall be the number of installments remaining after such
installment has been paid plus one.
     Section 7.4. Beneficiary. An Eligible Employee shall designate (on a form
provided for this purpose) a person, or more than one person, as his or her
Beneficiary to receive the balance credited to his or her Account in the event
of his or her death. An Eligible Employee may change his or her Beneficiary
designation at any time. If no Beneficiary designation is in effect on the date
an Eligible Employee dies or if no designated Beneficiary survives the Eligible
Employee, the Eligible Employee’s estate automatically shall be treated as his
or her Beneficiary under this Plan.
ARTICLE VIII
NO FUNDING OBLIGATION
     The obligation of the Company to make any distributions under this Plan
shall be unfunded and unsecured; all distributions to, or on behalf of, an
Eligible Employee under this Plan shall be made from the general assets of the
Company, and any claim by an Eligible Employee or Beneficiary against the
Company for any distribution under this Plan shall be treated the same as a
claim of any general and unsecured creditor of Oxford or of any other Company by
whom the Eligible Employee was employed. Notwithstanding the foregoing, Oxford
may, in its discretion, establish one or more irrevocable grantor trusts for the
purpose of funding all or part of its obligations under this Plan; provided,
however, that the terms of any such trusts require that the assets thereof
remain subject to the claims of Oxford’s and the other Company’s judgment
creditors and are non-assignable and non-alienable by any Eligible Employee or
Beneficiary prior to distribution thereof.
ARTICLE IX
COMPLIANCE WITH CODE SECTION 409A
     Oxford intends that this Plan meet the requirements of Section 409A(a)(2),
(3) and (4) of the Code (and any successor provisions of the Code) and the
regulations and other guidance issued thereunder (the “Requirements”) and be
operated in accordance with such Requirements so that compensation deferred
under this Plan (and applicable investment earnings) shall not be included in
income under Section 409A of the Code. Any ambiguities in this Plan shall be
construed to effect the intent as described in this Article IX. If any provision
of this Plan is found to be in violation of the Requirements, then such
provision shall be deemed to be modified or restricted to the extent and in the
manner necessary to render such provision in conformity with the Requirements,
or shall be deemed excised from this Plan, and this Plan shall be construed and
enforced to the maximum extent permitted

 



--------------------------------------------------------------------------------



 



by the Requirements as if such provision had been originally incorporated in
this Plan as so modified or restricted, or as if such provision had not
originally been incorporated in this Plan, as the case may be.
ARTICLE X
MISCELLANEOUS
     Section 10.1. Medium of Payment. All distributions under this Plan shall be
made in cash.
     Section 10.2. Making and Revoking Elections and Designations. Any election
or designation or revised election or designation under this Plan shall be
effective only when the properly completed election or designation form is
received by the Committee or its delegate before the Eligible Employee’s death,
subject to the rules set forth in this Plan.
     Section 10.3. Statements. Oxford or its agent shall provide periodic
statements to the Eligible Employee to show his or her Account balance.
     Section 10.4. Claims Procedure. Any claim for a benefit under this Plan
shall be filed and resolved in accordance with the claims procedure provided
under the 401(k) Plan, which procedure hereby incorporated in this Plan by
reference, except that (a) the Committee of this Plan shall be the entity with
whom a claim for review should be filed under this Plan and (b) the Committee
has absolute discretion to resolve any claims under this Plan.
     Section 10.5. Withholding. The Company may take whatever action that the
Company deems appropriate to satisfy applicable federal, state and local income
tax withholding requirements that the Company determines applicable under this
Plan.
     Section 10.6. No Liability. No Eligible Employee and no Beneficiary of an
Eligible Employee shall have the right to look to, or have any claim whatsoever
against, any officer, director, employee or agent of the Company in his or her
individual capacity for the distribution of any Account.
     Section 10.7. Nonalienation of Benefits. No benefit or payment under this
Plan shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, levy or charge, and any attempt so to
anticipate, alienate, sell, transfer, assign, pledge, encumber, levy upon or
charge the same shall be void. Notwithstanding this statement, if an Eligible
Employee is indebted to the Company at any time when payments are required to be
made under the provisions of this Plan, the Company shall have the right to
reduce the amount of payments remaining to be made to the Eligible Employee or
his or her Beneficiary under the Plan to the extent of such indebtedness. An
election by the Company not to reduce such payment shall not constitute a waiver
of its claim for such indebtedness.
     Section 10.8. Plan Administration. The Committee shall be the administrator
of this Plan, and the Committee has the exclusive responsibility and complete
discretionary authority to control the operation, management and administration
of this Plan, with all powers necessary to enable it properly to carry out those
responsibilities, including (but not limited to) the power to construe this
Plan, to determine eligibility for benefits, to settle disputed claims and to
resolve all administrative, interpretive, operational, equitable and other
questions that arise under this Plan. The decisions of the Committee on all
matters within the scope of its authority shall be final and binding. To the
extent a discretionary power or responsibility under this Plan is expressly
assigned to a person by the Committee, that person

 



--------------------------------------------------------------------------------



 



will have complete discretionary authority to carry out that power or
responsibility and that person’s decisions on all matters within the scope of
that person’s authority will be final and binding.
     Section 10.9. Construction. This Plan shall be construed in accordance with
the laws of the State of Georgia. Headings and subheadings have been added only
for convenience of reference and shall have no substantive effect whatsoever.
All references to the singular shall include the plural and all references to
the plural shall include the singular.
     Section 10.10. No Contract of Employment. Nothing contained in this Plan
shall be construed as a contract of employment between the Company and an
Eligible Employee, as a right of any Eligible Employee to be continued in the
employment of the Company, or as a limitation of the right of the Company to
discharge an Eligible Employee with or without cause.
     Section 10.11. ERISA. Oxford intends that this Plan come within the various
exceptions and exemptions to ERISA for a plan maintained for a “select group of
management or highly compensated employees” as described in Sections 201(2),
301(a)(3), and 401(a)(1) of ERISA. Any ambiguities in this Plan shall be
construed to affect the intent as described in this Section 10.11.
     Section 10.12. Amendment and Termination. The Nominating, Compensation and
Governance Committee of the Board shall have the right to amend this Plan from
time to time and to terminate this Plan at any time; provided, however, that
(a) the balance credited to each Account immediately after any such amendment or
termination shall be no less than the balance credited to such Account
immediately before such amendment or termination (as adjusted for phantom
investment fund performance), (b) the Nominating, Compensation and Governance
Committee may not accelerate the distribution of Account balances under this
Plan upon termination, except to the extent permissible under Section 409A of
the Code and the regulations thereunder, and (c) except to conform to the
requirements of Section 409A of the Code, no amendment or termination shall
adversely affect an Eligible Employee’s right to the distribution of his or her
Account or his or her Beneficiary’s right to the distribution of such Account.
     Section 10.13. Pre-2005 Oxford Plan.
          (a) Pre-2005 Deferrals. The Pre-2005 Oxford Plan and any liabilities
thereunder hereby are a part of this Plan effective as of January 1, 2006. Any
amounts deferred before January 1, 2005 under the Pre-2005 Oxford Plan (as
determined in accordance with Section 409A of the Code and the regulations
thereunder) shall be governed by the terms of the Pre-2005 Oxford Plan, which is
attached to this Plan as Exhibit A. Nothing herein is intended to give any
additional benefits to or enhance the benefits of a participant in the Pre-2005
Oxford Plan and it is intended that amounts deferred under that plan (and any
earnings on such amounts) are not subject to Section 409A of the Code. There
shall be no further deferrals under the terms of the Pre-2005 Oxford Plan after
December 31, 2004.
          (b) Post-2004 and Pre-2006 Deferrals. The Pre-2005 Oxford Plan is
amended to comply with Section 409A of the Code in the form of the addendum
attached to this Plan as Exhibit B with respect to amounts deferred in taxable
years beginning after December 31, 2004 and before January 1, 2006.
     Section 10.14. Tommy Bahama Plan.

 



--------------------------------------------------------------------------------



 



          (a) Pre-2005 Deferrals. The Tommy Bahama Plan and any liabilities
thereunder hereby are a part of this Plan effective as of January 1, 2006. Any
amounts deferred before January 1, 2005 under the Tommy Bahama Plan (as
determined in accordance with Section 409A of the Code and the regulations
thereunder) shall be governed by the terms of the Tommy Bahama Plan, which is
attached to this Plan as Exhibit C. Nothing herein is intended to give any
additional benefits to or enhance the benefits of a participant in the Tommy
Bahama Plan and it is intended that amounts deferred under that plan (and any
earnings on such amounts) are not subject to Section 409A of the Code. There
shall be no further deferrals under the terms of the Tommy Bahama Plan after
December 31, 2004.
          (b) Post-2004 and Pre-2006 Deferrals. The Tommy Bahama Plan is amended
to comply with Section 409A of the Code in the form of the addendum attached to
this Plan as Exhibit D with respect to amounts deferred in taxable years
beginning after December 31, 2004 and before January 1, 2006. Each Deferred
Compensation Account maintained under the Tommy Bahama Plan for a person who is
an active Employee on January 1, 2006 shall be fully vested as of January 1,
2006.
     IN WITNESS WHEREOF, Oxford Industries, Inc. has caused this Plan document
to be executed this ___ day of                     , 2005.

             
ATTEST:
      OXFORD INDUSTRIES, INC.    
 
           
 
           
 
     
 
   
 
           
By:
      By:    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
OXFORD INDUSTRIES, INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



OXFORD INDUSTRIES, INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN
ARTICLE I — PURPOSE; EFFECTIVE DATE

1.1.   Purpose. The purpose of this Oxford Industries, Inc. Non-Qualified
Deferred Compensation Plan (the “Plan”) is to permit a select group of
management and highly compensated employees of Oxford Industries, Inc. and its
subsidiaries (the “Company”) to defer the receipt of income which would
otherwise become payable to them. It is intended that this Plan, by providing
this deferral opportunity, will assist the Company in attracting and retaining
individuals of exceptional ability.   1.2.   Effective Date. The Plan shall be
effective as of January 1, 2001.

ARTICLE II — DEFINITIONS
          For the purpose of this Plan, the following terms shall have the
meanings indicated unless the context clearly indicates otherwise:

2.1.   Account(s). “Account(s)” means the account or accounts maintained on the
books of the Company used solely to calculate the amount payable to each
Participant under this Plan and shall not constitute a separate fund or assets.
The Accounts available for each Participant shall be identified as:

  a)   Retirement Account and/or,     b)   Up to two In-Service Accounts.

2.2.   Beneficiary. “Beneficiary” means the person, persons or entity, as
designated by the Participant, entitled under Article VI to receive any Plan
benefits payable after the Participant’s death.   2.3.   Board. “Board” means
the Board of Directors of the Company.   2.4.   Change in Control. A “Change in
Control” shall occur if:

  a)   Any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended) becomes the
“beneficial owner” (as defined in Rule 13-d under such Act) of more than fifty
(50%) of the then outstanding voting stock of the Company, other than through a
transaction arranged by, or consummated with the prior approval of, the Board;
or     b)   During any period of two (2) consecutive years, individuals who at
the beginning of such period constitute the Board (and any new Director whose
election by the Board or whose nomination for election by the stockholders of
the Company was approved by a vote of at least two-thirds (2/3) of the Directors
at the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority thereof;
or     c)   The shareholders of Company approve a merger or consolidation of
Company with any other corporation, other than a merger or consolidation which
would result in the voting



 



--------------------------------------------------------------------------------



 



      securities of a Company outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than eighty percent (80%) of the
combined voting power of the voting securities of Company or such surviving
entity outstanding immediately after such merger or consolidation; or     d)  
The shareholders of Company approve a plan of complete liquidation of Company or
an agreement for the sale or disposition by Company of all or substantially all
of the Company’s assets.

2.5.   Committee. “Committee” means the Committee appointed by the Board to
administer the Plan pursuant to Article VII.   2.6.   Company. “Company” means
Oxford Industries, Inc., a Georgia corporation, and any directly or indirectly
affiliated subsidiary corporations, any other affiliate which is designated by
the Board, or any successor to the business thereof.   2.7.   Compensation.
“Compensation” means the base salary, commissions and/or bonus compensation
payable to a Participant with respect to employment services performed for the
Company by the Participant and Company matching contributions that would
otherwise be included in “wages” for purposes of federal income tax withholding.
For purposes of this Plan, Compensation shall be calculated before reduction for
any amounts deferred by the Participant pursuant to the Company’s tax qualified
plans which may be maintained under Section 401(k) or Section 125 of the
Internal Revenue Code of 1986, as amended, (the “Code”), or pursuant to this
Plan or any other non-qualified plan which permits the voluntary deferral of
compensation. Inclusion of any other forms of compensation is subject to
Committee Approval.   2.8.   Deferral Commitment. “Deferral Commitment” means a
commitment made by a Participant and accepted by the Committee to defer a
portion of Compensation paid to or earned such Participant during a specified
Deferral Period. The Deferral Commitment shall apply to each payment of salary
and/or bonus, as applicable, earned by or payable to a Participant for a given
Deferral Period, and shall specify the Account or Accounts to which such
deferrals shall be credited. Such designation shall be made in whole percentages
and shall be made in a form acceptable to the Committee. Once made, a Deferral
Commitment shall, except as otherwise provided herein, be irrevocable by the
Participant for the Deferral Period to which it applies.   2.9.   Deferral
Period. “Deferral Period” means a calendar year to which a Deferral Commitment
applies.   2.10.   Determination Date. “Determination Date” means the last
business day of each calendar month.   2.11.   Disability. “Disability” means a
physical or mental condition that prevents the Participant from satisfactorily
performing the Participant’s duties for Company. The Committee shall, in its
sole discretion, determine the existence of Disability and may rely on such
evidence of disability as it deems appropriate, including a determination of
disability under the Company’s long-term disability plan or advice from a
medical examiner satisfactory to the Committee.   2.12.   Discretionary
Contribution. “Discretionary Contribution” means the Company contribution
credited to a Participant’s Account(s) under Section 4.5, below.   2.13.  
Distribution Election. “Distribution Election” means the form prescribed by the
Committee and completed by the Participant, indicating the chosen form of
payment for benefits payable from each



 



--------------------------------------------------------------------------------



 



Account under this Plan, as elected by the Participant.

2.14.   Financial Hardship. “Financial Hardship” means a severe, unexpected and
unforeseeable financial hardship of the Participant resulting from a Disability
of the Participant, a sudden and unexpected illness or accident of the
Participant or of a dependent of the Participant, uninsured loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstance arising as a result of events beyond the control of
the Participant. Financial Hardship shall be determined based upon such
standards as are, from time to time, established by the Committee, and such
determination shall be in the sole discretion of the Committee.   2.15.   401(k)
Plan. “401(k) Plan” means the Oxford Industries, Inc. Retirement Savings Plan,
or any other successor defined contribution plan maintained by the Company that
qualifies under Section 401(a) of the Code and satisfies the requirements of
Section 401(k) of the Code.   2.16.   Investment Option. “Investment Option”
means one or more of the independently established funds or indices that are
identified and listed by the Committee. These Investment Options are used solely
to calculate the investment gains or losses that are credited to each
Participant’s Account(s) in accordance with Article IV. The determination of the
investment gains or losses attributable to the performance of each Investment
Option shall be made by the Committee in its reasonable discretion. The
Committee shall select and provide a list of the various Investment Options
available to the Participants with respect to this Plan; provided, that the
Committee may amend such list from time to time in its sole discretion.   2.17.
  Matching Contribution. “Matching Contribution” means the Company contribution
credited to a Participant’s Account(s) under Section 4.4, below.   2.18.  
Participant. “Participant” means any employee who is eligible pursuant to
Section 3.1 to participate in this Plan and who has elected to defer
Compensation under this Plan in accordance with Article III. Such employee shall
remain a Participant in this Plan for the period of deferral and until such time
as all benefits payable under this Plan have been paid in accordance with the
provisions hereof.   2.19.   Plan. “Plan” means this Oxford Industries, Inc.
Non-Qualified Deferred Compensation Plan, as amended from time to time.   2.20.
  Retirement. “Retirement” means the termination of employment with the Company
of the Participant on or after attaining age 65 or on or after attaining age 55
with at least 7 Years of Service, or a termination of employment that has
received the approval by the Committee as qualifying as a Retirement under this
Plan.   2.21.   Years of Service. “Years of Service” shall have the meaning
provided for such term for purposes of vesting under the 401(k) Plan, whether or
not the Participant is a participant in such plan.

ARTICLE III — ELIGIBILITY AND PARTICIPATION

3.1.   Eligibility and Participation.

  a)   Eligibility. Eligibility to participate in the Plan for a Deferral Period
shall be limited to a select group of management or highly compensated employees
of the Company designated by management, from time to time, and approved by the
Committee.

 



--------------------------------------------------------------------------------



 



  b)   Participation. An employee’s participation in the Plan for a Deferral
Period shall be effective upon notification to the employee by the Committee of
eligibility to participate, completion and submission of a Deferral Commitment,
Distribution Election Form and Investment Allocation Form to the Committee no
later than the deadline established by the Committee, and the acceptance by the
Committee of such forms.

3.2.   Form of Deferral. A Deferral Commitment shall be made with respect to
each payment of salary, commissions and/or bonus earned by or payable to a
Participant during the Deferral Period, and shall designate the portion of each
deferral that shall be allocated among the various Accounts. The Participant
shall set forth the amount to be deferred as a full percentage of salary,
commission and/or bonus. In addition, the Participant shall specify in a
separate form (known as the “Investment Allocation Form”) filed with the
Committee, the Participant’s initial allocation of the amounts deferred into
each Account among the various available Investment Options.   3.3.  
Limitations on Deferral Commitments. The maximum percentage of each payment of
base salary and commissions that may be deferred during a Deferral Period shall
be fifty percent (50%), and the maximum percentage of bonus compensation that
may be deferred during the Deferral Period shall be one hundred percent (100%).
The Committee may set such additional limitations for a Deferral Period, as it
determines in its sole discretion, once it has reviewed the participation level
for such Deferral Period.   3.4.   Commitment Limited by Termination. If a
Participant terminates employment with Company prior to the end of a Deferral
Period, the Deferral Commitment in effect for such Deferral Period shall be
revoked as of the date of such termination.   3.5.   Modification of Deferral
Commitment. Except as provided in Sections 3.4 and 5.5, a Deferral Commitment
for a Deferral Period shall be irrevocable by the Participant during such
Deferral Period.   3.6.   Change in Employment Status. If the Committee, in its
sole discretion, determines that the Participant no longer qualifies as a member
of a select group of management or highly compensated employees, as determined
in accordance with the Employee Retirement Income Security Act of 1974, as
amended, the Committee may, in its sole discretion, terminate any Deferral
Commitment currently in effect, prohibit the Participant from making any future
Deferral Commitments and/or distribute the Participant’s Account Balances in
accordance with Article V of this Plan as if the Participant had terminated
employment with the Company as of that time.

ARTICLE IV — DEFERRED COMPENSATION ACCOUNT

4.1.   Accounts. The Compensation deferred by a Participant under the Plan, any
Matching Contributions deferred under the Plan, Discretionary Contributions and
Earnings shall be credited to the Participant’s Account(s). The Participant
shall designate the portion of each deferral that will be credited to each
Account as set forth in Section 3.2(a). These Accounts shall be used solely to
calculate the amount payable to each Participant under this Plan and shall not
constitute a separate fund of assets.   4.2.   Timing of Credits; Withholding. A
Participant’s deferred Compensation shall be credited to each Account designated
by the Participant on the last business day of the month during which the



 



--------------------------------------------------------------------------------



 



compensation deferred would have otherwise been payable to the Participant. Any
Matching Contributions shall be credited to each Account on the last business
day of the month during which the deferred Compensation to which the Matching
Contributions relates was credited to each Account. Any Discretionary
Contributions shall be credited to the appropriate Account(s) as provided by the
Committee. Any withholding of taxes or other amounts with respect to deferred
Compensation that is required by local, state or federal law shall be withheld
from the Participant’s corresponding non-deferred portion of the Compensation to
the maximum extent possible, and any remaining amount shall reduce the amount
credited to the Participant’s Account in a manner specified by the Committee.

4.3.   Investment Options. A Participant shall designate, at a time and in a
manner acceptable to the Committee, one or more Investment Options for each
Account to be used for the sole purpose of determining the amount of Earnings to
be credited or debited to such Account. Such election shall designate the
portion of each deferral of Compensation made into each Account that shall be
allocated among the available Investment Option(s), and such election shall
apply to each succeeding deferral of Compensation until such time as the
Participant shall file a new election with the Committee. Upon notice to the
Committee, the Participant may also reallocate the balance in each Investment
Option among the other available Investment Options as of the next succeeding
Determination Date, but in no event shall such re-allocation occur more
frequently than monthly.   4.4.   Matching Contributions. The Company shall
credit the portion elected by the Participant of the Company’s total Matching
Contribution on behalf of the Participant to the Account designated by the
Participant.   4.5.   Discretionary Contributions. The Company may make
Discretionary Contributions to a Participant’s Account. Discretionary
Contributions shall be credited and shall become vested at such times and in
such amounts as recommended by the Committee and approved by the Compensation
Committee of the Board, or the Board, in its sole discretion. Unless the
Committee specifies otherwise, such Discretionary Contribution shall be
allocated among the various Accounts in the same proportion as set forth in
section 4.1.   4.6.   Determination of Accounts. Each Participant’s Account as
of each Determination Date shall consist of the balance of the Account as of the
immediately preceding Determination Date, adjusted as follows:

  a)   New Deferrals. Each Account shall be increased by any deferrals credited
since the prior Determination Date.     b)   Company Contributions. Each Account
shall be increased by any Matching and/or Discretionary Contributions credited
since the prior Determination Date.     c)   Distributions. Each Account shall
be reduced by the amount of each benefit payment made from that Account since
the prior Determination Date. Distributions shall be deemed to have been made
proportionally from each of the Investment Options maintained within such
Account based on the proportion that such Investment Option bears to the sum of
all Investment Options maintained within such Account for that Participant as of
the Determination Date immediately preceding the date of payment.     d)  
Earnings. Each Account shall be increased or decreased by the Earnings credited
to such Account since the prior Determination Date as though the balance of that
Account as of the



 



--------------------------------------------------------------------------------



 



beginning of the current month had been invested in the applicable Investment
Options chosen by the Participant.

4.7.   Vesting of Accounts. Each Participant shall be vested in the amounts
credited to such Participant’s Account and Earnings thereon as follows:

  a)   Amounts Deferred. A Participant shall be one hundred percent (100%)
vested at all times in the Participant’s deferrals of salary, commission and/or
bonus and the Earnings thereon.     b)   Matching Contributions. A Participant
shall be one hundred percent (100%) vested at all times in the Matching
Contributions made under the Plan and the Earnings thereon.     c)  
Discretionary Contributions. A Participant’s Discretionary Contributions and
Earnings thereon shall become vested as determined by the Committee and as
approved by the Compensation Committee of the Board, or the Board.

4.8.   Statement of Accounts. Each Participant shall receive a statement showing
the balances in the Participant’s Account on a quarterly basis.

ARTICLE V — PLAN BENEFITS

5.1.   Retirement Account. The vested portion of a Participant’s Retirement
Account shall be distributed to the Participant upon the Participant’s
termination of employment with the Company. Benefits under this section shall be
payable the January following termination of employment, but no sooner than
thirty (30) days following termination. The form of benefit payment shall be
that form selected by the Participant pursuant to Section 5.6 unless the
Participant terminates employment prior to Retirement, in which event, the
Retirement Account shall be paid in the form of a lump sum payment unless the
Committee determines, upon written request, to allow the payment to be made in
the form designation on the Distribution Election Form.   5.2.   In-Service
Account. The vested portion of a Participant’s In-Service Account shall be
distributed to the Participant upon the date chosen by the Participant in the
Distribution Election Form, but in no event shall the date specified for
commencement of payment be earlier than five (5) years from the beginning of the
first Deferral Period during which the Participant elected compensation to be
deferred into that Account. The form of benefit payment shall be that form
selected by the Participant pursuant to Section 5.7. However, if the Participant
terminates employment with the Company prior to the date so chosen by the
Participant, the vested portion of the In-Service Account shall be added to the
Retirement Account as of the date of termination of service and shall be paid in
accordance with the provisions of Section 5.1.   5.3.   Death Benefit. Upon the
death of a Participant, Company shall pay to the Participant’s Beneficiary an
amount equal to the remaining unpaid and vested Account balance in each Account
in the form of a lump sum payment.   5.4.   Hardship Distributions. Upon a
finding that a Participant has suffered a Financial Hardship, the Committee may,
in its sole discretion, amend the existing Deferral Commitment, or make
distributions from any or all of the Participant’s Accounts. The amount of such
distribution shall be limited to the amount reasonably necessary to meet the
Participant’s needs resulting from the Financial Hardship plus applicable taxes,
and shall not exceed the Participant’s vested Account



 



--------------------------------------------------------------------------------



 



balances. If payment is made from any or all of the Participant’s accounts due
to Financial Hardship, the Participant’s deferrals under this Plan shall cease
for the remainder of the current Deferral Period and the next subsequent
Deferral Period.

5.5.   Withdrawal with Penalty. The Participant may elect, in the sole
discretion of the Participant, to withdraw from participation in this Plan, and
to cause the total vested portion of the Participant’s Account balances to be
distributed in accordance with this Article V as if the Participant had
terminated service with the Company as of the time of such election, except that
such Account balances shall be reduced by a penalty of ten percent (10%) of such
Account Balances. The Participant’s account balances, less the 10% penalty,
shall be paid to the Participant or the Participant’s Beneficiary as soon as
administratively practical in the form of a lump sum payment. The Participant,
or the Participant’s Beneficiary, may file such an election at any time prior to
the complete payment of benefits due under this Plan. Upon the filing of this
election, any Deferral Commitment for the current Deferral Period shall be
terminated and the Participant shall be prohibited from participating in this
Plan for the next subsequent Deferral Period.   5.6.   Form of Payment. Unless
otherwise specified in paragraphs 5.1, 5.2, 5.3, or 5.5, the benefits payable
from any Account under this Plan shall be paid in the form of benefit as
provided below, and as specified by the Participant in the Distribution
Election, which election shall be irrevocable once made. The permitted forms of
benefit payments are:

  a)   A lump sum amount which is equal to the vested Account balance;     b)  
In the event of distributions from the Retirement Account, annual installments
for a period of five (5), ten (10) or fifteen (15) years where the annual
payment shall be equal to the balance of the Account immediately prior to the
payment, multiplied by a fraction, the numerator of which is one (1) and the
denominator of which commences at the number of annual payment initially chosen
and is reduced by one (1) in each succeeding year. Earnings on the unpaid
balance shall be based on the most recent allocation among the available
Investment Options chosen by the Participant, made in accordance with
Section 4.3;     c)   In the event of distributions from the In-Service Account,
annual installments for a period up to five (5) where the annual payment shall
be equal to the balance of the Account immediately prior to the payment,
multiplied by a fraction, the numerator of which is one (1) and the denominator
of which commences at the number of annual payment initially chosen and is
reduced by one (1) in each succeeding year. Earnings on the unpaid balance shall
be based on the most recent allocation among the available Investment Options
chosen by the Participant, made in accordance with Section 4.3; and,     d)  
Any other form of payment requested by the Participant and approved by the
Committee.

5.7.   Small Account. Except as otherwise determined by the Committee, if the
total of a Participant’s vested, unpaid Account balances as of the Participant’s
Retirement is less than $25,000, the remaining unpaid, vested Account(s) shall
be paid in a lump sum, notwithstanding any election by the Participant to the
contrary.   5.8.   Withholding; Payroll Taxes. The Company shall withhold from
any payment made pursuant to this Plan any taxes required to be withheld from
such payments under local, state or federal law.

 



--------------------------------------------------------------------------------



 



5.9.   Payment to Guardian. If a Plan benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of the
property, the Committee may direct payment to the guardian, legal representative
or person having the care and custody of such minor, incompetent or person. The
Committee may require proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution. Such distribution
shall completely discharge the Committee and Company from all liability with
respect to such benefit.   5.10.   Effect of Payment. The full payment of the
applicable benefit under this Article V shall completely discharge all
obligations on the part of the Company to the Participant (and the Participant’s
Beneficiary) with respect to the operation of this Plan, and the Participant’s
(and Participant’s Beneficiary’s) rights under this Plan shall terminate.

ARTICLE VI — BENEFICIARY DESIGNATION

6.1.   Beneficiary Designation. Each Participant shall have the right, at any
time, to designate one (1) or more persons or entities as Beneficiary (both
primary as well as secondary) to whom benefits under this Plan shall be paid in
the event of Participant’s death prior to complete distribution of the
Participant’s vested Account balance. Each Beneficiary designation shall be in a
written form prescribed by the Committee and shall be effective only when filed
with the Committee during the Participant’s lifetime.   6.2.   Changing
Beneficiary. Any Beneficiary designation may be changed by the filing of a new
Beneficiary designation with the Committee.   6.3.   No Beneficiary Designation.
If any Participant fails to designate a Beneficiary in the manner provided
above, if the designation is void, or if the Beneficiary designated by a
deceased Participant dies before the Participant or before complete distribution
of the Participant’s benefits, the Participant’s Beneficiary shall be the
Participant’s estate.   6.4.   Effect of Payment. Payment to the Beneficiary
shall completely discharge the Company’s obligations under this Plan.

ARTICLE VII — ADMINISTRATION

7.1.   Committee; Duties. This Plan shall be administered by the Committee,
which shall consist of not less than three (3) persons appointed by the Board,
except after a Change in Control as provided in Section 7.5. The Committee shall
have the authority to make, amend, interpret and enforce all appropriate rules
and regulations for the administration of the Plan and decide or resolve any and
all questions, including interpretations of the Plan, as may arise in such
administration. A majority vote of the Committee members shall control any
decision. Members of the Committee may be Participants under this Plan.   7.2.  
Agents. The Committee may, from time to time, employ agents and delegate to them
such administrative duties as it sees fit, and may from time to time consult
with counsel who may be counsel to the Company.   7.3.   Binding Effect of
Decisions. The decision or action of the Committee with respect to any question
arising out of or in connection with the administration, interpretation and
application of the Plan and



 



--------------------------------------------------------------------------------



 



the rules and regulations promulgated hereunder and with respect to determining
eligibility to participate in the Plan, whether, when and in what amount
benefits are payable under the Plan, and any factual determinations shall made
in the Committee’s sole discretion and shall be final, conclusive and binding
upon all persons.

7.4.   Indemnity of Committee. The Company shall indemnify and hold harmless the
members of the Committee against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to this Plan on
account of such member’s service on the Committee, except in the case of gross
negligence or willful misconduct.   7.5.   Election of Committee After Change in
Control. After a Change in Control, vacancies on the Committee shall be filled
by majority vote of the remaining Committee members and Committee members may be
removed only by such a vote. If no Committee members remain, a new Committee
shall be elected by majority vote of the Participants in the Plan immediately
preceding such Change in control. No amendment shall be made to Article VII or
other Plan provisions regarding Committee authority with respect to the Plan
without prior approval by the Committee.

ARTICLE VIII — CLAIMS PROCEDURE

8.1.   Claim. Any person or entity claiming a benefit, requesting an
interpretation or ruling under the Plan (hereinafter referred to as “Claimant”),
or requesting information under the Plan shall present the request in writing to
the Committee, which shall respond in writing as soon as practicable.   8.2.  
Denial of Claim. If the claim or request is denied, the written notice of denial
shall state:

  a)   The reasons for denial, with specific reference to the Plan provisions on
which the denial is based;     b)   A description of any additional material or
information required and an explanation of why it is necessary; and     c)   An
explanation of the Plan’s claim review procedure.

8.3.   Review of Claim. Any Claimant whose claim or request is denied or who has
not received a response within sixty (60) days may request a review by notice
given in writing to the Committee within sixty (60) days following such denial
or lack of response. The claim or request shall be reviewed by the Committee.  
8.4.   Final Decision. The decision on review shall normally be made within
sixty (60) days after the Committee’s receipt of claimant’s claim or request. If
an extension of time is required for a hearing or other special circumstances,
the Claimant shall be notified and the time limit shall be one hundred twenty
(120) days. The decision shall be in writing and shall state the reasons and the
relevant Plan provisions. All decisions on review shall be made in the
Committee’s sole discretion and shall be final and binding on all parties.

ARTICLE IX — AMENDMENT AND TERMINATION OF PLAN

9.1.   Amendment. The Board may at any time amend the Plan by written
instrument, notice of which is

 



--------------------------------------------------------------------------------



 



given to all Participants and to Beneficiaries receiving installment payments,
subject to the following; provided, that no amendment shall reduce the amount
accrued in any Account as of the date such notice of the amendment is given.

9.2.   Company’s Right to Terminate. The Board may at any time partially or
completely terminate the Plan, as it determines in its sole discretion.

  a)   Partial Termination. The Board may partially terminate the Plan by
instructing the Committee not to accept Deferral Commitments for future Deferral
Periods. If such a partial termination occurs, the Plan shall continue to
operate and be effective with regard to Deferral Commitments entered into prior
to the effective date of such partial termination.     b)   Complete
Termination. The Board may completely terminate the Plan by instructing the
Committee not to accept Deferral Commitments for future Deferral Periods, and by
terminating all current Deferral Commitments. In the event of complete
termination, the Plan shall cease to operate and Company shall distribute each
Account to the appropriate Participant. Payment shall be made as a lump sum.

ARTICLE X — MISCELLANEOUS

10.1.   Unfunded Plan. This plan is an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of “management or
highly-compensated employees” within the meaning of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and therefore is exempt from
the provisions of Parts 2, 3 and 4 of Title I of ERISA. Accordingly, the Board
may take such actions as it, in its sole discretion, deems appropriate if it is
determined by the United States Department of Labor, a court of competent
jurisdiction, or an opinion of counsel that the Plan constitutes an employee
pension benefit plan within the meaning of Section 3 (2) of ERISA (as currently
in effect or hereafter amended) which is not so exempt.   10.2.   Unsecured
General Creditor. Notwithstanding any other provision of this Plan, Participants
and Participants’ Beneficiary shall be unsecured general creditors, with no
secured or preferential rights to any assets of Company or any other party for
payment of benefits under this Plan. Any property held by Company for the
purpose of generating the cash flow for benefit payments shall remain its
general, unpledged and unrestricted assets. Company’s obligation under the Plan
shall be an unfunded and unsecured promise to pay money in the future.   10.3.  
Trust Fund. Company shall be responsible for the payment of all benefits
provided under the Plan. At its discretion, Company may establish one (1) or
more trusts, with such trustees as the Board may approve, for the purpose of
assisting in the payment of such benefits. Although such a trust shall be
irrevocable, its assets shall be held for payment of all Company’s general
creditors in the event of insolvency. To the extent any benefits provided under
the Plan are paid from any such trust, Company shall have no further obligation
to pay them. If not paid from the trust, such benefits shall remain the
obligation of Company.   10.4.   Nonassignability. Neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt the amounts, if any, payable hereunder, or any part
thereof, which are, and all rights to which are, expressly declared to be
unassignable and non-transferable. No part of the amounts payable shall, prior
to actual payment, be subject to seizure or sequestration for the



 



--------------------------------------------------------------------------------



 



payment of any debts, judgements, alimony or separate maintenance owed by a
Participant or any other person, nor be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency.

10.5.   Not a Contract of Employment. This Plan shall not constitute a contract
of employment between Company and the Participant. Nothing in this Plan shall
give a Participant the right to be retained in the service of Company or to
interfere with the right of the Company to discipline or discharge a Participant
at any time.   10.6.   Protective Provisions. A Participant shall cooperate with
Company by furnishing any and all information requested by Company in order to
facilitate the payment of benefits hereunder and by taking such action as may be
requested by Company.   10.7.   Governing Law. The provisions of this Plan shall
be construed and interpreted according to the laws of the State of Georgia,
except as preempted by federal law.   10.8.   Validity. If any provision of this
Plan shall be held illegal or invalid for any reason, said illegality or
invalidity shall not affect the remaining parts hereof, but this Plan shall be
construed and enforced as if such illegal and invalid provision had never been
inserted herein.   10.9.   Notice. Any notice required or permitted under the
Plan shall be sufficient if in writing and hand delivered or sent by registered
or certified mail. Such notice shall be deemed given as of the date of delivery
or, if delivery is made by mail, as of the date shown on the postmark on the
receipt for registration or certification. Mailed notice to the Committee shall
be directed to the company’s primary business address. Mailed notice to a
Participant or Beneficiary shall be directed to the individual’s last known
address in company’s records   10.10.   Successors. The provisions of this Plan
shall bind and inure to the benefit of Company and its successors and assigns.
The term successors as used herein shall include any corporate or other business
entity which shall, whether by merger, consolidation, purchase or otherwise
acquire all or substantially all of the business and assets of Company, and
successors of any such corporation or other business entity.

              OXFORD INDUSTRIES, INC.
 
       
 
  By:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT B
PRE-2005 OXFORD PLAN
SPECIAL RULES APPLICABLE TO 2005 COMPENSATION
     Notwithstanding any other provision of the Pre-2005 Oxford Plan to the
contrary, the provisions of this Exhibit B shall supersede all inconsistent
provisions of the Pre-2005 Oxford Plan with respect to amounts deferred in
taxable years beginning after December 31, 2004 and before January 1, 2006 (and
earnings on such amounts). All other provisions of the Pre-2005 Oxford Plan
shall apply with respect to such deferrals to the extent not inconsistent with
the provisions of this Exhibit B or Section 409A of the Code, as determined by
the Plan Administrator in its sole and absolute discretion. This Exhibit B is
intended to (a) satisfy the requirements of Section 409A(a)(2), (3) and (4) of
the Code for deferrals made after December 31, 2004 and before January 1, 2006
and (b) not constitute a material modification of the Pre-2005 Oxford Plan with
respect to amounts deferred before January 1, 2005.
     1. Account(s). A separate bookkeeping account shall be established to
account for deferrals made in taxable years beginning after December 31, 2004
and before January 1, 2006 and any earnings on such deferrals. The portion of
any Account that was not fully vested on December 31, 2004 shall be treated as a
deferral made in taxable years beginning after December 31, 2004.
     2. Participation. A Deferral Commitment shall only apply to defer a portion
of Compensation consisting of base salary, commissions and/or bonus compensation
earned by a Participant during the Deferral Period. The deadline for completion
and submission of a Deferral Commitment and Distribution Election Form is
December 31, 2004.
     3. Change in Employment Status. The provisions of Section 3.6 of the
Pre-2005 Oxford Plan shall not apply.
     4. Hardship Distributions. The provisions of Sections 2.14 and 5.4 of the
Pre-2005 Oxford Plan shall not apply, and Section 7.2(d) of the Plan shall apply
as if incorporated in the Pre-2005 Oxford Plan.
     5. Distribution of Retirement Account. In order for a termination of
employment with the Company to trigger a distribution, the termination of
employment must qualify as a “separation from service” within the meaning of
Section 409A of the Code and the regulations thereunder. Distribution upon
termination of employment will be made in the form selected by the Participant,
unless the Participant terminates employment prior to Retirement, in which case
the Retirement Account shall be paid in the form of a lump sum payment, with no
Committee discretion to pay in another form. A distribution made as a result of
the Participant’s termination of employment (whether prior to or upon
Retirement) will commence on the first regularly scheduled pay date that
coincides with or immediately follows the first day of the calendar month that
is 6 months from the date the Participant terminates employment.
     6. In-Service Account. A Participant may revise an in-service distribution
election to change the time of distribution; provided, however, that (1) the
revision will not take effect until 12 months after the date it is made, (2) the
revision must be made at least 12 months before the in-service

 



--------------------------------------------------------------------------------



 



distribution otherwise would commence, and (3) the in-service distribution will
be deferred for at least 5 years from the date the in-service distribution would
have commenced in the absence of the revision.
     7. Death. If distribution is made as a result of the Participant’s death
under Section 5.3 of the Pre-2005 Oxford Plan, distribution will commence on the
first regularly scheduled pay date that coincides with or immediately follows
the first day of the calendar quarter immediately following the quarter in which
his or her death occurred.
     8. Withdrawal with Penalty. The provisions of Section 5.5 of the Pre-2005
Oxford Plan shall not apply.
     9. Delay of Payments Under Certain Circumstances. Section 7.2(e) of the
Plan shall apply as if incorporated in the Pre-2005 Oxford Plan.
     10. Amendment and Complete Termination. The provisions of Sections 9.1 and
9.2(b) of the Pre-2005 Oxford Plan shall not apply, and Section 10.12 of the
Plan shall apply as if incorporated in the Pre-2005 Oxford Plan.

 



--------------------------------------------------------------------------------



 



EXHIBIT C

 



--------------------------------------------------------------------------------



 



NONQUALIFIED DEFERRED COMPENSATION PLAN
SECTION 1

Definitions
1.1. Affiliate. “Affiliate” means any corporation, partnership, joint venture,
association or similar organization or entity that is required to be aggregated
with the Company pursuant to Code Sections 414(b), (c), or (m).
1.2. Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time Any reference to a section of the Code includes any comparable section
or sections of any future legislation that amends, supplements or supersedes
that section.
1.3. Company. “Company” means Viewpoint International, Inc. located at 1071
Avenue of the Americas, NY, NY 10018, employer tax identification number
13-3676108 Which Company has established the Plan, as set forth herein
1.4. Compensation. “Compensation” means (select one option):

               
 
  Option 1.   þ   Total taxable salary, bonuses and commissions paid to a
Participant by the Employer (determined without regard to any amounts in the
Participant’s Deferred Compensation Account).
 
             
 
  Option 2.   o   Total taxable salary and commissions of the Participant paid
or accrued by the Employer, but not including the value of any bonuses, stock
options, stock appreciation rights (determined without regard to any amounts in
the Participant’s Deferred Compensation Account).
 
             
 
  Option 3.   o   Other  
 
             
 
             
 
           
 
             
 
             
 
           

1



--------------------------------------------------------------------------------



 



1.5. Deferred Compensation Account. “Deferred Compensation Account” means the
book-keeping account maintained under the Plan in the Participant’s name to
reflect amounts deferred under the Plan pursuant to Section 3 (as adjusted under
Section 4) and (if elected by the Company) any Employer Discretionary
Contributions made on behalf of the Participant (as adjusted under Section 4)
1.6. Deferral Election. “Deferral Election” means a written notice filed by the
Participant with the Employer specifying the Compensation or bonus to be
deferred by the Participant.
1.7. Distribution Date. “Distribution Date” means the date a Participant
terminates employment or association with the Employers for whatever reason,
unless such termination of employment is for Good Cause.
1.8. Early Retirement Date. “Early Retirement Date” means (select one option):

      o    The date the Participant attains       years of age.         þ    The
date the Participant attains 55 years of age and has been employed by the
Company or its Affiliates for at least 10 years.

1.9. Effective Date. “Effective Date” means July 20, 2001.
1.10. Employee. “Employee” means an employee of an Employer who meets the
eligibility criteria set forth in Subsection 3.1 of the Plan and who is a member
of a select group of management or highly compensated employees as defined under
ERISA or the regulations thereunder.
1.11. Employer. “Employer” means, individually, the Company and each Affiliate
of the Company that adopts the Plan in accordance with Subsection 7.1. The
Company and any Affiliates that adopt the Plan are sometimes collectively
referred to herein as the “Employers.”

2



--------------------------------------------------------------------------------



 



1.12. ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time. Any reference to a section of ERISA includes any
comparable section or sections of any future legislation that amends,
supplements or supersedes that section.
1.13. Excess Contributions. “Excess Contributions” means contributions
determined to be excess contributions or excess deferrals (as such terms are
defined in the regulations under Section 401(k) of the Code) for the Plan Year
under a plan maintained by an Employer that is qualified under
Sections 401(a) and 401(k) of the Code.
1.14. Independent Contractor. “Independent Contractor” means an individual who
is not a common-law employee of an Employer but who receives payments from the
Employer for services rendered.
1.15. Normal Retirement Date. “Normal Retirement Date” means (select one
option):

      o    The date the Participant attains       years of age.         þ    The
date the Participant attains 65 years of age and has been employed by the
Company or its Affiliates for at least 10 years.

1.16. Participant. “Participant” means an Employee or Independent Contractor who
meets the eligibility criteria set forth in Subsection 3.1 and who has made a
Deferral Election in accordance with the terms of the Plan.
1.17. Plan. “Plan” means the provisions of the Plan, as set forth herein,
including the variable provisions selected and agreed to by the Company.
1.18. Plan Administrator. The “Plan Administrator” means (select one option):

      o    The Company.         o    A committee of at least       members
appointed by the Company         þ    The C.F.O. (insert title) of the Company.
        o    Other
                                                                
                                                                                                                                                            

3



--------------------------------------------------------------------------------



 



1.19. Plan Year. “Plan Year” means the calendar year. However, if the Effective
Date of the Plan is other than January 1 of a year, the initial Plan Year shall
be a short Plan Year, beginning on the Effective Date and ending on the
following December 31.
1.20. Unforeseeable Financial Emergency. “Unforeseeable Financial Emergency”
means a severe financial hardship of the Participant resulting from:

  (a)   A sudden and unexpected illness or accident of the Participant or of a
dependent of the Participant;     (b)   Loss of the Participant’s principal
residence due to casualty; or     (c)   Such other similar extraordinary and
unforeseeable circumstances resulting from events beyond the control of the
Participant.

Whether a Participant has an Unforeseeable Financial Emergency shall be
determined in the sole discretion of the Plan Administrator.
1.21. Valuation Date. “Valuation Date” means (select one option):

      þ      Any business day.         o      The last day of any calendar
month.         o      The last day of any calendar quarter.         o      The
last day of the Plan Year.         o     
Other                                                                    
            

1.22. Other Definitions. In addition to the terms defined in this Section 1,
other terms are defined when first used in later Sections of this Plan.

4



--------------------------------------------------------------------------------



 



SECTION 2
Purpose and Administration
2.1. Purpose. The Company has established the Plan primarily for the purpose of
providing deferred compensation to a select group of management or highly
compensated employees of the Employers. The Plan is intended to be a top-hat
plan described in Section 201(2) of ERISA. If elected by the Company under
Subsection 3.1 of the Plan, Independent Contractors also may participate in the
Plan. The Company intends that the Plan (and each Trust under the Plan (as
described in Subsection 6.1)) shall be treated as unfunded for tax purposes and
for purposes of Title I of ERISA. An Employer’s obligations hereunder, if any,
to a Participant (or to a Participant’s beneficiary) shall be unsecured and
shall be a mere promise by the Employer to make payments hereunder in the
future. A Participant (or the Participant’s beneficiary) shall be treated as a
general unsecured creditor of the Employer.
2.2. Administration. The Plan shall be administered by the Plan Administrator.
The Plan Administrator shall serve at the pleasure of the Company’s Board of
Directors and may be removed by such Board, with or without cause. The Plan
Administrator may resign upon prior written notice to the Company’s Board of
Directors.
The Plan Administrator shall have the powers, rights, and duties set forth in
the Plan and shall have the power, in the Plan Administrator’s sole and absolute
discretion, to determine all questions arising under the Plan, including the
determination of the rights of all persons with respect to the Plan and to
interpret the provisions of the Plan and remedy any ambiguities,
inconsistencies, or omissions Any decisions of the Plan Administrator shall be
final and binding on ail persons with respect to the Plan and the benefits
provided under’ the Plan. The Plan Administrator may delegate the Plan
Administrator’s authority under the Plan to one or more officers or directors of
the Company; provided, however, that (a) such delegation must be in writing, and
(b) the officers or directors of the Company to whom the Plan Administrator is
delegating authority must accept such delegation in writing.
If a Participant is serving as the Plan Administrator (either individually or as
a member of a committee), the Participant may not decide or determine any matter
or question concerning such Participant’s benefits under the Plan that the
Participant would not have the right to decide or determine if the Participant
were not serving as the Plan Administrator

5



--------------------------------------------------------------------------------



 



SECTION 3
Eligibility, Participation, Deferral Elections,
and Employer Contributions
3.1. Eligibility and Participation, Subject to the conditions and limitations of
the Plan, the following persons are eligible to participate in the Plan (select
and complete option(s)):

             
 
  þ   All Employees with a rank of Manager (insert title) or above and with
total earnings of at least $85,000 per Plan Year    
 
           
 
  o   The following Employees of the Employers:    
 
           
 
           
 
           
 
           
 
           
 
           
 
      (Attach a separate sheet if necessary)    
 
           
 
  o   The following Independent Contractors:    
 
           
 
           
 
           
 
           
 
           
 
           
 
      (Attach a separate sheet if necessary)    

Any individuals specified above by an Employer may be changed by action of the
Employer An Employee or Independent Contractor shall become a Participant in the
Plan upon the execution and filing with the Plan Administrator of a written
election to defer a portion of the Employee’s or Independent Contractor’s
Compensation. A Participant shall remain a Participant until the entire balance
of the Participant’s Deferred Compensation Account has been distributed.

6



--------------------------------------------------------------------------------



 



3.2. Rules for Deferral Elections. Any person identified in Subsection 3.1 may
make a Deferral Election to defer receipt of Compensation he or she otherwise
would be entitled to receive for a Plan Year in accordance with the rules set
forth below:

  (a)   All Deferral Elections must be made in writing on the form prescribed by
the Plan Administrator and will be effective only when filed with the Plan
Administrator no later than the date specified by the Plan Administrator. In no
event may a Deferral Election be made later than the last day of the Plan Year
preceding the Plan Year in which the amount being deferred would otherwise be
made available to the Participant. However, in the case of a Participant’s
initial year of employment or association with an Employer, the Participant may
make a Deferral Election with respect to compensation for services to be
performed subsequent to such Deferral Election, provided such election is made
no later than 30 days after the date the Participant first becomes eligible for
the Plan. Furthermore, in the case of a short initial Plan Year, each
Participant may make a Deferral Election with respect to compensation for
services to be performed subsequent to such Deferral Election, provided such
election is made no later than 30 days after the Effective Date.     (b)   With
respect to Plan Years following the Participant’s initial Plan Year of
participation in the Plan, failure to complete a subsequent Deferral Election
shall constitute a waiver of the Participant’s right to elect a different amount
of Compensation to be deferred for each such Plan Year and shall be considered
an affirmation and ratification to continue the Participant’s existing Deferral
Election. However, a Participant may, prior to the beginning of any Plan Year,
elect to increase or decrease the amount of Compensation to be deferred for the
next following Plan Year by filing another Deferral Election with the Plan
Administrator in accordance with paragraph (a) above.     (c)   A Deferral
Election in effect for a Plan Year may not be modified during the Plan Year,
except that a Participant may terminate the Participant’s Deferral Election
during a Plan Year in the event of an Unforeseeable Financial Emergency.

3.3. Amounts Deferred. (select one option):

      Option 1. þ Deferral of a Percentage of Compensation plus Bonus.

      Commencing on the Effective Date, a Participant may elect to defer (a) up
to 100% of the Participant’s Compensation for a Plan Year and (b) up to 100% of
the Participant’s bonus for a Plan Year. The amount of Compensation and bonus
deferred by a Participant shall be credited to the Participant’s Deferred
Compensation Account as of the Valuation Date coincident with or immediately
following the date such Compensation and bonus would, but for the Participant’s
Deferral Election, be payable to the Participant.

7



--------------------------------------------------------------------------------



 



      Option 2. o Deferral of Bonus Only.         Commencing on the Effective
Date, a Participant may elect to defer up to       % of any bonus awarded to the
Participant during a Plan Year. The amount of bonus deferred by a Participant
shall be credited to the Participant’s Deferred Compensation Account as of the
Valuation Date coincident with or immediately following such the date such bonus
would, but for the Participant’s Deferral Election, be payable to the
Participant.         Option 3. þ Deferral of Excess Contributions        
Commencing on the Effective Date, a Participant may elect to defer an amount
equal to the Excess Contributions payable to the Participant during a Plan Year.
Such amount shall be credited to the Participant’s Deferred Compensation Account
as of the Valuation Date coincident with or immediately following the date such
amount would, but for the Participant’s Deferral Election, be payable to the
Participant.

3.4 Employer Discretionary Contributions. If selected by the Company below, an
Employer may, in its sole discretion, credit to the Deferred Compensation
Account of any Participant employed by that Employer an amount determined by the
Employer in its sole discretion (an “Employer Discretionary Contribution”) for a
Plan Year. Any Employer Discretionary Contribution for a Plan Year will be
credited to a Participant’s Deferred Compensation Account as of the Valuation
Date specified by the Employer.
(select one of the following options)

      o No Employer Discretionary Contributions will be made under the Plan..  
      þ Employer Discretionary Contributions may be made under the Plan for a
Plan Year as determined by each Employer in its sole
     discretion.

8



--------------------------------------------------------------------------------



 



SECTION 4
Deferred Compensation Accounts
4.1. Deferred Compensation Accounts. All amounts deferred pursuant to one or
more Deferral Elections under the Plan and any Employer Discretionary
Contributions shall be credited to a Participant’s Deferred Compensation Account
and shall be adjusted under Subsection 4.2
4.2. Deferral Account Adjustments and Investment Options. As of each Valuation
Date, the Plan Administrator shall adjust amounts in a Participant’s Deferred
Compensation Account to reflect earnings (or losses) in the Investment Options
(as defined in Subsection 4.4) attributable to the Participant’s Deferred
Compensation Account Earnings (or losses) on amounts in a Participant’s Deferred
Compensation Account shall accrue commencing on the date the Deferred
Compensation Account first has a positive balance and shall continue to accrue
until the entire balance in the Participant’s Deferred Compensation Account has
been distributed. Earnings (or losses) shall be credited to a Participant’s
Deferred Compensation Account based on the realized rate of return (net of any
expenses and taxes paid from the Trust) on the Investment Options attributable
to the Participant’s Deferred Compensation Account.
4.3. Vesting. A Participant shall be fully vested in the amounts in the
Participant’s Deferred Compensation Account attributable to the Participant’s
Deferral Elections. If Employer Discretionary Contributions are made under the
Plan, a Participant shall be vested in the amount in the Participant’s Deferred
Compensation Account attributable to Employer Discretionary Contributions in
accordance with the following (select Options 1, 2, or 3 and, if desired, Option
4. and/or Option 5):

         
Option 1.
  þ   Five Year Vesting Schedule
 
            Vesting for Participants will be determined by (select one):  
 
  þ   Years of Service with the Employer.
 
  o   Years of Participation in this Plan.

Nonforfeitable Percentage

         
Less than 5 years
    0 %
5 or more years
    100 %

9



--------------------------------------------------------------------------------



 



         
Option 2
  o   Seven Year Graded Vesting Schedule
 
            Vesting for Participants will be determined by (select one):
 
       
 
  o   Years of Service with the Employer.
 
  o   Years of Participation in this Plan.

Nonforfeitable Percentage

         
Less than 3 years
    0 %
3 years
    20 %
4 years
    40 %
5 years
    60 %
6 years
    80 %
7 years
    100 %

         
Option 3.
  o   Other vesting schedule as described below:
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
Option 4.
  o   Notwithstanding the foregoing vesting schedule, the balance in a
Participant’s Deferred Compensation Account attributable to Employer
Discretionary Contributions will be forfeited if the Participant’s employment or
association with the Employer is terminated for Good Cause.
 
       
Option 5
  o   Notwithstanding the foregoing vesting schedule, the entire balance in a
Participant’s Deferred Compensation Account attributable to Employer
Discretionary Contributions will be fully vested upon the Participant’s Early
Retirement Date.

For the purpose of determining a Participant’s vested benefit with respect to
Employer Discretionary Contributions, a “Year of Service” means each
twelve-month period of employment or association with the Company and the
Affiliates, and a “Year of Participation” means each twelve-month period of
active participation in the Plan. Notwithstanding the foregoing, a Participant
shall be fully vested in the entire balance in the Participant’s Deferred
Compensation Account upon the Participant’s Normal Retirement Date, death or
becoming disabled (as provided in Subsection 5.2 below), provided the date on
which the Participant dies or becomes disabled occurs while the Participant is
actively employed by or associated with the Employers. The portion of a
Participant’s Deferred Compensation Account in which the Participant is not
fully vested shall be forfeited to the Employer by the Participant.

10



--------------------------------------------------------------------------------



 



If elected by the Company under Option 4. above, notwithstanding the vesting
schedule selected in Option 1., 2., or 3. above, the balance in a Participant’s
Deferred Compensation Account attributable to Employer Discretionary
Contributions will be forfeited (and neither the Participant nor the
Participant’s beneficiaries will have any rights thereto) if the Participant’s
employment with the Employer is terminated for Good Cause. “Good Cause” means
the Participant’s gross negligence, fraud, dishonesty, or willful violation of
any law or significant policy of the Employer that is committed in connection
with the Participant’s employment by or association with the Employer Whether a
Participant has been terminated for Good Cause shall be determined by the Plan
Administrator
4.4 Investment Options. The Company shall, from time to time and in its sole
discretion, select one or more investment vehicles (“Investment Options”) to be
made available as the measuring standards for crediting earnings or losses to
each participant’s Deferred Compensation Account A Participant may select from
such Investment Options in a manner established by the Company, the investment
vehicle or vehicles to apply to his or her accounts and may change such
selections, all in accordance with such rules as the Company may establish.
Notwithstanding the foregoing, the Committee may change the method for crediting
earnings or losses to each participant’s accounts as described above by written
notice to each Participant (including former Participants who then have a
Deferred Compensation Account which would be affected by such change), which
notice shall specify the new method for crediting earnings or losses to be used
under this section, the effective date of such change and the Deferred
Compensation Accounts to which such new method shall apply

11



--------------------------------------------------------------------------------



 



SECTION 5
Payment of Benefits
5.1. Time and Method of Payment. Payment of the vested portion of a
Participant’s Deferred Compensation Account shall be made as soon as practicable
following the Valuation Date coincident with or next following the Participant’s
Distribution Date; provided, however, that if the Company has elected a daily
Valuation Date, such payment will be made as soon as practicable following the
last business day of the month in which the Participant’s Distribution Date
occurs. Payment of the vested portion of a Participant’s Deferred Compensation
Account shall be made as follows (select one option):

             
 
  Option 1.   o   A single, lump sum payment.
 
           
 
  Option 2.   o   Substantially equal monthly installment payments for        
months.
 
           
 
  Option 3.   þ   Substantially equal monthly installment payments for 60 months
with a one-time option to receive a lump sum payment. The Participant may elect
to receive a single, lump sum payment in lieu of installment payments. Such
election must be made by filing a written election with the Plan Administrator
at least 30 days prior to the time installment payments would otherwise begin,
and such election is subject to approval by the Employer of the Participant

5.2.   Payment Upon Disability. In the event a Participant becomes disabled (as
defined below) while the Participant is employed by or associated with an
Employer, payment of the Participant’s Deferred Compensation Account shall be
made (or shall commence) as soon as practicable after the Valuation Date
coincident with or next following the date on which the Plan Administrator
determines that the Participant is disabled. For purposes of this Subsection
5.2, a Participant shall be considered disabled if the Participant is unable to
engage in any substantially gainful activity by reason of any medically
determined physical or mental impairment that can be expected to result in death
or that has lasted or can be expected to last for a continuous period of not
less than twelve months. Whether a Participant is disabled for purposes of the
Plan shall be determined by the Plan Administrator, and in making such
determination, the Plan Administrator may rely on the opinion of a physician (or
physicians) selected by the Plan Administrator for such purpose

12



--------------------------------------------------------------------------------



 



5.3. Payment Upon Death of a Participant. A Participant’s Deferred Compensation
Account shall be paid to the Participant’s beneficiary (designated in accordance
with Subsection 5.4) in a single lump sum as soon as practicable following the
Valuation Date coincident with or next following the Participant’s death.
5.4. Beneficiary. If a Participant is married on the date of the Participant’s
death, the Participant’s beneficiary shall be the Participant’s spouse, unless
the Participant names a beneficiary or beneficiaries (other than the
Participant’s spouse) to receive the balance of the Participant’s Deferred
Compensation Account in the event of the Participant’s death prior to the
payment of the Participant’s entire Deferred Compensation Account. To be
effective, any beneficiary designation must be filed in writing with the Plan
Administrator in accordance with rules and procedures adopted by the Plan
Administrator for that purpose. A Participant may revoke an existing beneficiary
designation by filing another written beneficiary designation with the Plan
Administrator. The latest beneficiary designation received by the Plan
Administrator shall be controlling. If no beneficiary is named by a Participant,
or if the Participant survives all of the Participant’s named beneficiaries and
does not designate another beneficiary, the Participant’s Deferred Compensation
Account shall be paid in the following order of precedence:

  (a)   The Participant’s spouse;     (b)   The Participant’s children
(including adopted children) per stripes; or     (c)   The Participant’s estate.

5.5. Unforeseeable Financial Emergency. If the Plan Administrator determines
that a Participant has incurred an Unforeseeable Financial Emergency, the
Participant may receive in cash the portion of the balance of the Participant’s
Deferred Compensation Account needed to satisfy the Unforeseeable Financial
Emergency, but only if the Unforeseeable Financial Emergency may not be relieved
(a) through reimbursement or compensation by insurance or otherwise or (b) by
liquidation of the Participant’s assets to the extent the liquidation of such
assets would not itself cause severe financial hardship. A payment on account of
an Unforeseeable Financial Emergency shall not be in excess of the amount needed
to relieve such Unforeseeable Financial Emergency and shall be made as soon as
practicable following the date on which the Plan Administrator approves such
payment.
5.6. Withholding of Taxes. In connection with the Plan, the Employers shall
withhold any applicable Federal, state or local income tax and any employment
taxes, including Social Security taxes, at such time and in such amounts as is
necessary to comply with applicable laws and regulations.

13



--------------------------------------------------------------------------------



 



SECTION 6
Miscellaneous
6.1. Funding. Each Employer under the Plan shall establish and maintain one or
more trusts (individually, a “Trust”) to hold assets to be used for payment of
benefits under the Plan. The assets of the Trust with respect to benefits
payable to the Participants employed by or associated with an Employer shall
remain the assets of such Employer subject to the claims of its general
creditors. Any payments by a Trust of benefits provided to a Participant under
the Plan shall be considered payment by the applicable Employer and shall
discharge such Employer from any further liability under the Plan for such
payments.
6.2. Rights. Establishment of the Plan shall not be construed to give any
Employee or Independent Contractor the right to be retained by the Employers or
to any benefits not specifically provided by the Plan.
6.3. Interests Not Transferable. Except as to withholding of any tax under the
laws of the United States or any state or locality and the provisions of
Subsection 5.4, no benefit payable at any time under the Plan shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
or any other encumbrance of any kind or to any attachment, garnishment, or other
legal process of any kind. Any attempt by a person (including a Participant or a
Participant’s beneficiary) to anticipate, alienate, sell, transfer, assign,
pledge, or otherwise encumber any benefits under the Plan, whether currently or
thereafter payable, shall be void. If any person shall attempt to, or shall
alienate, sell, transfer, assign, pledge or otherwise encumber such person’s
benefits under the Plan, or if by any reason of such person’s bankruptcy or
other event happening at any time, such benefits would devolve upon any other
person or would not be enjoyed by the person entitled thereto under the Plan,
then the Plan Administrator, in the Plan Administrator’s sole discretion, may
terminate the interest in any such benefits of the person otherwise entitled
thereto under the Plan and may hold or apply such benefits in such manner as the
Plan Administrator may deem proper.
6.4. Forfeitures and Unclaimed Amounts. Unclaimed amounts shall consist of the
amounts in the Deferred Compensation Account of a Participant that cannot be
distributed because of the Plan Administrator’s inability, after a reasonable
search, to locate a Participant or the Participant’s beneficiary, as applicable,
within a period of two years after the Distribution Date upon which the payment
of benefits became due. Unclaimed amounts shall be forfeited at the end of such
two-year period. These forfeitures will reduce the obligations of the Employers,
if any, under the Plan. After an unclaimed amount has been forfeited, the
Participant or beneficiary, as applicable, shall have no further right to
amounts in the Participant’s Deferred Compensation Account.
6.5. Controlling Law. The law of the state New Hampshire shall be controlling in
all matters relating to the Plan to the extent not preempted by Federal law.
6.6. Number. Words in the plural shall include the singular, and the singular
shall include the plural.

14



--------------------------------------------------------------------------------



 



6.7. Action by the Employers. Except as otherwise specifically provided herein,
any action required of or permitted to be taken by an Employer under the Plan
shall be by resolution of its Board of Directors or by resolution of a duly
authorized committee of its Board of Directors or by action of a person or
persons authorized by resolution of such Board of Directors or such committee.
6.8. Offset for Obligations to Employer. If, at such time as a Participant or a
Participant’s beneficiary becomes entitled to benefit payments hereunder, the
Participant has any debt, obligation or other liability representing an amount
owing to an Employer or an Affiliate of the Employer, and if such debt,
obligation, or other liability is due and owing at the time benefit payments are
payable hereunder, the Employer may offset the amount owing it or an Affiliate
against the amount of benefits otherwise distributable hereunder.
6.9. No Fiduciary Relationship. Nothing contained in this Plan, and no action
taken pursuant to its provisions by either the Employers or the Participants
shall create, or be construed to create a fiduciary relationship between the
Employer and the Participant, a designated beneficiary, other beneficiaries of
the Participant, or any other person.
6.10. Claims Procedures. Any person (hereinafter referred to as a “Claimant”)
who believes that he or she is being denied a benefit to which he or she may be
entitled under the Plan may file a written request for such benefit with the
Plan Administrator. Such written request must set forth the Claimant’s claim and
must be addressed to the Plan Administrator, at the Company’s principal place of
business. Upon receipt of a claim, the Plan Administrator shall advise the
Claimant that a reply will be forthcoming within ninety days and shall deliver a
reply within ninety days. The Plan Administrator may, however, extend the reply
period for an additional ninety days for reasonable cause. If the claim is
denied in whole or in part, the Plan Administrator shall issue a written
determination, using language calculated to be understood by the Claimant,
setting forth:

  (a)   The specific reason or reasons for such denial;     (b)   The specific
reference to pertinent provisions of the Plan upon which such denial is based;  
  (c)   A description of any additional material or information necessary for
the Claimant to perfect the Claimant’s claim and an explanation why such
material or such information is necessary; and     (d)   Appropriate information
as to the steps to be taken if the Claimant wishes to submit the claim for
review, and the time limits for requesting such a review.

15



--------------------------------------------------------------------------------



 



Within sixty days after’ the receipt by the Claimant of the written
determination described above, the Claimant may request in writing, that the
Plan Administrator review the Plan Administrator’s determination. The request
must be addressed to the Plan Administrator, at the Company’s principal place of
business. The Claimant or the Claimant’s duly authorized representative may, but
need not, review the pertinent documents and submit issues and comments in
writing for consideration by the Plan Administrator. If the Claimant does not
request a review of the Plan Administrator’s determination within such sixty
day-period, the Claimant shall be barred and estopped from challenging the Plan
Administrator’s determination. “Within sixty days after the Plan Administrator’s
receipt of a request for review, the Plan Administrator will review the
determination. After considering all materials presented by the Claimant, the
Plan Administrator will render a written determination, written in a manner
calculated to be understood by the Claimant setting forth the specific reasons
for the decision and containing specific references to the pertinent provisions
of the Plan on which the decision is based. If special circumstances require
that the sixty day time period be extended, the Plan Administrator will so
notify the Claimant and will render the decision as soon as practicable, but no
later than one hundred twenty days after receipt of the request for review.

6.11.   Notice. Any notice required or permitted to be given under the
provisions of the Plan shall be in writing, and shall be signed by the party
giving or making the same. If such notice, consent or demand is mailed to a
party hereto, it shall be sent by United States certified mail, postage prepaid,
addressed to such party’s last known address as shown on the records of the
Employers. Notices to the Plan Administrator should be sent in care of the
Company at the Company’s principal place of business. The date of such mailing
shall be deemed the date of notice. Either party may change the address to which
notice is to be sent by giving notice of the change of address in the manner set
forth above.

16



--------------------------------------------------------------------------------



 



SECTION 7
Employer Participation
7.1. Adoption of Plan. Any Affiliate of the Company may, with the approval of
the Company, adopt the Plan by filing with the Company a resolution of its Board
of Directors to that effect.
7.2. Withdrawal from the Plan by Employer. Any Employer shall have the right, at
any time, upon the approval of, and under such conditions as may be provided by
the Plan Administrator, to withdraw from the Plan by delivering to the Plan
Administrator written notice of its election so to withdraw. Upon receipt of
such notice by the Plan Administrator, the portion of the Deferred Compensation
Account of Participants and beneficiaries attributable to amounts deferred while
the Participants were employed by or associated with such withdrawing Employer
shall be distributed from the Trust at the direction of the Plan Administrator
in cash at such time or times as the Plan Administrator in the Plan
Administrator’s sole discretion, may deem to be in the best interest of such
Participants and their beneficiaries. To the extent the amounts held in the
Trust for the benefit of such Participants and beneficiaries are not sufficient
to satisfy the Employer’s obligation to such Participants and their
beneficiaries accrued on account of their employment with the Employer, the
remaining amount necessary to satisfy such obligation shall be an obligation of
the Employer, and the other Employers shall have no further obligation to such
Participants and beneficiaries with respect to such amounts.

17



--------------------------------------------------------------------------------



 



SECTION 8
Amendment and Termination
The Company intends the Plan to be permanent, but reserves the right at any time
to modify, amend or terminate the Plan; provided however, that except as
provided below, any amendment or termination of the Plan shall not reduce or
eliminate any balance in a Participant’s Deferred Compensation Account accrued
through the date of such amendment or termination. Upon termination of the Plan,
the Company may provide that notwithstanding the Participant’s Distribution
Date, all Deferred Compensation Account balances will be distributed on a date
selected by the Company.

18



--------------------------------------------------------------------------------



 



SECTION 9
Change of Control
9.1. Overriding Provisions Applicable During a Restricted Period. The following
provisions of this Section 9 will become effective on a Restricted Date as the
result of a Change of Control and will remain in effect during the Restricted
Period beginning on that date until the following related Unrestricted Date, and
during the Restricted Period, will supersede any other provisions of the Plan to
the extent necessary to eliminate any inconsistencies between the provisions of
this Section 9 and any other provisions of the Plan, including any supplements
thereto.
9.2. Suspension of Part or All of the Overriding Provisions. If a majority of
the members of the Entire Board are Continuing Directors (provided such majority
is equal to the same number as constituted a majority of the Entire Board
immediately prior to the Change of Control), by the affirmative vote of a
majority of the Entire Board and a majority of those members of the Entire Board
who are Continuing Directors, all or a designated portion or portions of the
following provisions of this Section 9 may be declared not applicable as to the
specified transaction or event. No portion of the provisions of this Section 9
will apply to any transaction or event to the extent such portion is
inconsistent with the requirements of applicable law.
9.3. Definitions. For purposes of this Section 9, the definitions set forth in
Paragraphs (a) through (k) below will apply. Definitions set forth elsewhere in
the Plan also will apply to the provisions set forth in this Section 9, except
that where a definition set forth elsewhere in the Plan and a definition set
forth in this Subsection conflict, the definition set forth in this Subsection
will govern.

  (a)   “Acquiring Person” will mean any Person, who or which, together with all
Affiliates and Associates of such Person, is the Beneficial Owner of shares of
common stock of the Company constituting more than 20 percent of the common
stock then outstanding.     (b)   “Affiliate” and “Associate” will have the
meaning ascribed to such terms in Rule 12b-2 of the General Rules and
Regulations under the Securities Exchange Act of 1934 (the “Act”).     (c)  
“Beneficial Owner” will have the meaning ascribed to such term in Rule 13d-3 of
the Act.     (d)   “Board of Directors” will mean the Board of Directors of the
Company.

19



--------------------------------------------------------------------------------



 



  (e)   A “Change of Control” will be deemed to occur (i) upon any Person
becoming an Acquiring Person if the Board of Directors has not recommended that
stockholders of the Company tender or otherwise sell their common stock to such
Acquiring Person; (ii) upon the approval by the stockholders of the Company of a
reorganization, merger or consolidation, in each case, with respect to which
persons who were stockholders of the Company immediately prior to such
reorganization, merger or consolidation, do not, immediately thereafter, own
more than 50 percent of the combined voting power entitled to vote generally in
the election of directors of the reorganized, consolidated or merged Company’s
then outstanding securities; or (iii) upon a liquidation or dissolution of the
Company or the sale of all or substantially all of the Company’s assets.     (f)
  “Continuing Director” will mean:

  (i)   any member of the Board of Directors immediately prior to a Change of
Control, or     (ii)   any successor of a Continuing Director who is recommended
or elected to succeed such Continuing Director by a majority of the Continuing
Directors then in office and is neither an Acquiring Person, an Affiliate of an
Acquiring Person, nor a representative or nominee of an Acquiring Person or of
any such Affiliate while such person is a member of the Board of Directors.

      Notwithstanding the foregoing, a successor will not be deemed to be a
Continuing Director unless, immediately prior to his or her appointment or
election, a majority of the members of the Entire Board were Continuing
Directors (and unless such majority is equal to the same number as constituted a
majority of the Entire Board immediately prior to the Change of Control).    
(g)   “Person” will mean any individual, firm, corporation or other entity, and
will include any “group” as that term is used in Rule 13d-5(b) of the Act.    
(h)   “Restricted Date” will mean the date on which a Change of Control occurs.
    (i)   “Restricted Period” will mean the period beginning on a Restricted
Date and ending on the fifth anniversary of such Restricted Date.     (j)  
“Unrestricted Date” will mean the last day of a Restricted Period.     (k)  
“Entire Board” will mean the total number of members of the Board of Directors
that there would be if there were no vacancies on such Board.

20



--------------------------------------------------------------------------------



 



9.4. Benefits Vested on Restricted Date. Effective on a Restricted Date, the
balances in the Deferred Compensation Accounts (including any contributions and
investment earnings after that date) of each Participant who is a Participant in
the Plan on that date will become fully vested and nonforfeitable.
9.5. Prohibition Against Amendment. During the Restricted Period, the provisions
of this Section 9 may not be amended or deleted and may not be superseded by any
other provision of the Plan (including the provisions of any exhibit or
supplement thereto).
IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officers on this 23 day of July, 2001.

              Viewpoint International, Inc.          (Name of Company)
 
       
 
  By:  
 
       
 
  Its:  

         
ATTEST:
 
 
   
Its:
 
 
   

21



--------------------------------------------------------------------------------



 



AMENDMENT TO THE
VIEWPOINT INTERNATIONAL, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
     THIS AMENDMENT to the Viewpoint International, Inc. Nonqualified Deferred
Compensation Plan is adopted by Viewpoint International, Inc. (the “Company”),
effective as of the date set forth herein.
W I T N E S S E T H:
     WHEREAS, the Company maintains the Viewpoint International, Inc.
Nonqualified Deferred Compensation Plan (the “Plan”), and such Plan is currently
in effect; and
     WHEREAS, the Company wishes to amend the Plan as permitted by Section 8 of
the Plan.
     NOW, THEREFORE, the Company hereby amends the Plan as follows:
     1. Appendix A shall be added to the Plan in the form attached hereto.
     2. This amendment shall be effective immediately upon execution.
     IN WITNESS WHEREOF, the undersigned has adopted this Amendment effective as
of the dates indicated above.

                      VIEWPOINT INTERNATIONAL, INC.
 
                Date:                                            By            
       
 
      Name      
 
               
 
      Title      
 
               





--------------------------------------------------------------------------------



 



APPENDIX A
SPECIAL RULES APPLICABLE TO 2003 SPECIAL CLOSING BONUSES
A1. Exclusion of Certain Bonuses. Notwithstanding any other provision of the
plan to the contrary, Compensation as defined in Section 1.4 of the Plan shall
not include any bonus (a “Closing Bonus”) payable to a Participant contingent on
the consummation of the sale of the Company pursuant to that certain Stock
Purchase Agreement dated as of April 26, 2003 by and among the Oxford
Industries, Inc., the Company, and the stockholders of the Company (the “sale”)
and so no deferral will be effective with respect to any such bonus except as
otherwise expressly provided in this Appendix A.
A2. Special Deferral Election. Participants who are notified that they may
become entitled to receive a Closing Bonus equal to or exceeding $250,000 (an
“Eligible Bonus”) may make a special Deferral Election (a “Special Election”)
with respect to any such Eligible Bonus in accordance with the rules set forth
below:

  (a)   The Special Election must be made in writing on the form prescribed by
the Plan Administrator for the purpose of such Special Election and must be
delivered to the Plan Administrator prior to the consummation of the Sale.    
(b)   The Special Election is subject to the consummation of the Sale and the
payment of an Eligible Bonus.     (c)   The Special Election shall not be valid
if the actual Closing Bonus paid to the participant is than $250,000.     (d)  
The Special Election is applicable solely to an Eligible Bonus and does not
revoke or modify any Deferral Election otherwise in effect under the Plan with
respect to a participant’s Compensation (including any other bonuses).     (e)  
The Special Election is irrevocable.

A3. Special Deferral Amount. A Participant may elect to defer all or any portion
(in a whole percentage or dollar amount ) of an Eligible Bonus. The amount
deferred by a Participant shall be credited to the Participant’s Deffered
Compensation Account at the same time and shall be adjusted under Section 4.2 in
the same manner as any other bonus under the Plan but shall be accounted for
separately from all other amounts credited to such Participant’s Account.
A4. Vesting in Special Deferral Amount. A Participant shall be fully vested in
the Participant’s Deferred Compensation Account attributable to the
Participant’s Special Election Pursuant to this Appendix A.





--------------------------------------------------------------------------------



 



A5. Time and Method of Payment. Payment of a Participant’s Deferred Compensation
Account attributable to the Participant’s Special Election shall be made in
accordance with one of the following options elected by the Participant on the
special election form provided to the Participant pursuant to Section A2 above:

  (a)   A single lump sum payment made no sooner than January 1, 2005 and no
later than May 3l, 2007.     (b)   Substantially equal annual installment
payments commencing on any date elected by the Participant and ceasing no later
than May 31, 2007.

Such election is irrevocable and may not be modified at any time for any reason.
A6. Other Plan Provisions Apply. The provisions of this Appendix A shall
supercede all inconsistent provisions of the Plan, provided that all other
provisions of the Plan shall apply with respect to a Participant and the
Deferred Compensation Account attributable to the Participant’s Special Election
made in accordance with this Appendix A to the extent not inconsistent with the
provisions of this Appendix A as determined by the Plan Administrator in its
sole and absolute discretion.

- 3 -



--------------------------------------------------------------------------------



 



AMENDMENT TO THE VIEWPOINT INTERNATIONAL, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
     Pursuant to § 8 of the Viewpoint International, Inc. Executive Deferred
Compensation plan (the “PLAN”), Viewpoint International, Inc. (the “Company”)
hereby amends the Plan as follows:
1.
     Effective as of January 1, 2005, Section 1.18 of the Plan shall be amended
to read as follows:
“The Plan Administrator means a committee of at least three (3) persons
appointed by the Company.”
2.
     Effective as of January 1, 2005, Section 3.1 of the Plan shall be amended
to read as follows:
“3.1 Eligibility and Participation. Subject to the conditions and limitations of
the Plan, the following persons are eligible to participate in the Plan: Any
Employee who is Employed by the Employer and who is determined by the Employer,
in its sole discretion, to be both (i) a member of a select group of management
or highly compensated employees and (ii) eligible to participate in the Plan.
Any individuals specified by the Employer may be changed by action of the
Employer. An Employee shall become a Participant in the Plan upon the execution
and filing with the plan Administrator of a written election to defer a portion
of the Employee’s Compensation. A participant shall remain a Participant until
the entire balance of the Participant’s Deferred Compensation Account has been
distributed.”
3.
     Except as specifically set forth herein, the terms of the plan shall remain
in full force and effect.
     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on
the date set forth below.

            VIEWPOINT INTERNATIONAL, INC.
      By:       Title:     Date:    





--------------------------------------------------------------------------------



 



EXHIBIT D
TOMMY BAHAMA PLAN
SPECIAL RULES APPLICABLE TO 2005 COMPENSATION
     Notwithstanding any other provision of the Tommy Bahama Plan to the
contrary, the provisions of this Exhibit D shall supersede all inconsistent
provisions of the Tommy Bahama Plan with respect to amounts deferred in taxable
years beginning after December 31, 2004 and before January 1, 2006 (and earnings
on such amounts) and earnings in 2005 on deferrals made in taxable years before
January 1, 2005. All other provisions of the Tommy Bahama Plan shall apply with
respect to such deferrals to the extent not inconsistent with the provisions of
this Exhibit D or Section 409A of the Code, as determined by the Plan
Administrator in its sole and absolute discretion. This Exhibit D is intended to
(a) satisfy the requirements of Section 409A(a)(2), (3) and (4) of the Code for
deferrals made after December 31, 2004 and before January 1, 2006 and (b) not
constitute a material modification of the Tommy Bahama Plan with respect to
amounts deferred before January 1, 2005.
     1. Account(s). A separate bookkeeping account shall be established to
account for deferrals made in taxable years beginning after December 31, 2004
and before January 1, 2006 (and any earnings on such deferrals) and earnings in
2005 on deferrals made in taxable years before January 1, 2005. The portion of
any Deferred Compensation Account that was not fully vested on December 31, 2004
shall be treated as a deferral made in taxable years beginning after
December 31, 2004.
     2. Deferral Elections. In no event may a Deferral Election be made later
than the last day of the Plan Year preceding the Plan Year in which the amount
being deferred is earned by the Participant, except that a Deferral Election
with respect to Excess Contributions payable to the Participant in 2005 may be
made on or before December 31, 2004 in accordance with Q&A 21 of IRS Notice
2005-1.
     3. Time and Method of Payment. In order for a termination of employment or
association with the Employers to qualify as a Distribution Event, the
termination of employment or association must qualify as a “separation from
service” within the meaning of Section 409A of the Code and the regulations
thereunder. Section 5.1 of the Tommy Bahama Plan is amended to provide that
distributions shall be made in a single, lump sum payment and will commence on
the first regularly scheduled pay date that coincides with or immediately
follows the first day of the calendar month that is 6 months from the
Participant’s Distribution Date.
     4. Disability or Death. If distribution is made as a result of the
Participant’s disability or death under Sections 5.2 or 5.3 of the Tommy Bahama
Plan, distribution will commence on the first regularly scheduled pay date that
coincides with or immediately follows the first day of the calendar quarter
immediately following the quarter in which his or her disability or death
occurred.
     5. Unforeseeable Financial Emergency. The provisions of Sections 1.20,
3.2(c) and 5.5 of the Tommy Bahama Plan shall not apply, and Section 7.2(d) of
the Plan shall apply as if incorporated in the Tommy Bahama Plan.
     6. Delay of Payments Under Certain Circumstances. Section 7.2(e) of the
Plan shall apply as if incorporated in the Tommy Bahama Plan.

 



--------------------------------------------------------------------------------



 



     7. Amendment and Termination. The provisions of Section 8 of the Tommy
Bahama Plan shall not apply, and Section 10.12 of the Plan shall apply as if
incorporated in the Tommy Bahama Plan.

 